             Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 1 of 24



 1   JENNER & BLOCK LLP
     Kate T. Spelman (Cal. Bar. No. 269109)
 2   kspelman@jenner.com
     633 West Fifth Street, Suite 3600
 3
     Los Angeles, California 90071
 4   Telephone:    213 239-5100
     Facsimile:    213 239-5199
 5

 6   JENNER & BLOCK LLP
     Debbie L. Berman (pro hac vice)
 7
     dberman@jenner.com
 8   Wade A. Thomson (pro hac vice)
     wthomson@jenner.com
 9   353 North Clark Street
     Chicago, Illinois 60654
10   Telephone:     312 222-9350
11   Facsimile:     312 527-0484

12   Attorneys for Defendant
     PeopleConnect, Inc.
13

14
                                   UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN FRANCISCO DIVISION
17

18
     MEREDITH CALLAHAN AND LAWRENCE                 Case No. 3:20-cv-09203-EMC
19   GEOFFREY ABRAHAM, on behalf of themselves
     and all others similarly situated,
20                                                  DECLARATION OF TARA MCGUANE
21                              Plaintiffs,

22         v.

23   PEOPLECONNECT, INC., a Delaware
     Corporation; PEOPLECONNECT INC., a
24   California Corporation; CLASSMATES MEDIA
     CORPORATION, a Delaware Corporation; and
25   DOES 1 through 50, inclusive,
26                              Defendants.
27

28

                           DECLARATION OF TARA MCGUANE – 3:20-cv-09203-EMC
             Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 2 of 24



 1   I, Tara McGuane, hereby declare:

 2          1.      I am the Associate Director of Compliance and IP at PeopleConnect, Inc.

 3   (“PeopleConnect”). I have been in that role since November 2020. In that role, I am responsible for drafting

 4   and enforcing the Terms of Service (“TOS”) and am familiar with how the TOS are displayed on

 5   Classmates.com. I previously held the position of Senior IP & Marketing Compliance Manager. I have

 6   worked at PeopleConnect since 2002.

 7          2.      PeopleConnect owns and operates Classmates.com.

 8          3.      Classmates.com provides the general public access to an online database of alumni and

 9   yearbook information.
10          4.      Classmates.com is governed by the TOS published on Classmates.com. A true and correct

11   copy of the TOS is attached hereto as Exhibit 1.

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                           2
                             DECLARATION OF TARA MCGUANE – 3:20-cv-09203-EMC
             Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 3 of 24



 1          5.     The TOS is accessible to each user of Classmates.com via a hyperlink in the website’s

 2   persistent footer and on the non-registered user homepage as shown in the image below.

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                        3
                            DECLARATION OF TARA MCGUANE – 3:20-cv-09203-EMC
             Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 4 of 24



 1          6.     When a user of Classmates.com registers for an account, he or she sees the following screen,

 2   which includes the following: “By clicking Submit, you agree to the Terms of Service and Privacy Policy.”

 3   The phrase “Terms of Service” is hyperlinked to a copy of the current TOS.

 4

 5

 6

 7

 8

 9
10

11

12

13

14          7.     The TOS state:

15
                   By accessing and using the Websites and Services you are agreeing to the following
16                 Terms of Service. We encourage you to review these Terms of Service, along with the
                   Privacy Policy, which is incorporated herein by reference, as they forma binding
17
                   agreement between us and you. If you object to anything in the Terms of Service or
18                 the Privacy Policy, do not use the Websites and Services.

19                 USE OF THE WEBSITES AND/OR SERVICES REQUIRE YOU TO ARBITRATE
                   ALL DISPUTES ON AN INDIVIDUAL BASIS, RATHER THAN JURY TRIALS OR
20                 CLASS ACTIONS, AND ALSO LIMITS THE REMEDIES AVAILABLE TO YOU
                   IN THE EVENT OF A DISPUTE (SEE SECTION 13 BELOW).
21

22      (Ex. 1, Acceptance of Terms.)

23          8.     The TOS includes the following arbitration provision:
24                 PLEASE READ THIS SECTION CAREFULLY - IT MAY SIGNIFICANTLY
25                 AFFECT YOUR LEGAL RIGHTS, INCLUDING YOUR RIGHT TO FILE A
                   LAWSUIT IN COURT. YOU AND THE PEOPLECONNECT ENTITIES EACH
26                 AGREE THAT ANY AND ALL DISPUTES THAT HAVE ARISEN OR MAY ARISE
                   BETWEEN YOU AND THE PEOPLECONNECT ENTITIES SHALL BE
27                 RESOLVED EXCLUSIVELY THROUGH FINAL AND BINDING ARBITRATION,
28
                                                         4
                             DECLARATION OF TARA MCGUANE – 3:20-cv-09203-EMC
      Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 5 of 24



 1           RATHER THAN IN COURT, EXCEPT THAT YOU MAY ASSERT CLAIMS IN
             SMALL CLAIMS COURT, IF YOUR CLAIMS QUALIFY.
 2
             You and PeopleConnect and/or its parent companies, subsidiaries, affiliates, and/or any and
 3
             all of their respective directors, officers, employees and contractors (each a "PeopleConnect
 4           Entity" and, together, the "PeopleConnect Entities") agree to arbitrate any and all disputes
             and claims between them ("Dispute(s)"), except as otherwise specifically provided below.
 5           Arbitration is more informal than a lawsuit in court. Arbitration uses a neutral arbitrator
             instead of a judge or jury, allows for more limited discovery than in court, and is subject to
 6           very limited review by courts. Arbitrators can award the same damages and relief that a
             court can award.
 7

 8           This agreement to arbitrate is intended to be broadly interpreted. It includes, but is not
             limited to: (1) Disputes related in any way to the Services, billing, privacy, advertising or
 9           our communications with you; (2) Disputes arising out of or relating to any aspect of the
             relationship between us, whether based in contract, tort, statute, fraud, misrepresentation or
10           any other legal theory; (3) Disputes that arose before your agreement to these Terms of
11           Services or any prior agreement; (4) Disputes that are currently the subject of purported
             class action litigation in which you are not a member of a certified class; and (5) Disputes
12           that may arise after the termination of your use of the Services.

13   (Id. at Section 13.)
14   9.      Any arbitrations are governed by the following rules:
             Rules. The arbitration will be governed by the Consumer Arbitration Rules of the American
15           Arbitration Association ("AAA"), if applicable, as modified by this section. The AAA's
16           rules and a form for initiating the proceeding are available at www.adr.org or by calling the
             AAA at 800.778.7879. The arbitration will be presided over by a single arbitrator selected
17           in accordance with the AAA rules.

18   (Id. at Section 13(B)(i).)
19   10.     The TOS also includes the following class action waiver:
20
             ANY PROCEEDINGS WILL BE CONDUCTED ONLY ON AN INDIVIDUAL
21           BASIS AND NOT IN A CLASS OR REPRESENTATIVE ACTION. NEITHER
22           PARTY SHALL BE A MEMBER IN A CLASS, CONSOLIDATED, OR
             REPRESENTATIVE ACTION OR PROCEEDING, AND THE ARBITRATOR
23           MAY AWARD RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY
             SEEKING RELIEF AND ONLY TO THE EXTENT NECESSARY TO PROVIDE
24           RELIEF WARRANTED BY THAT PARTY'S INDIVIDUAL DISPUTE OR CLAIM.
             UNLESS THE PARTIES AGREE OTHERWISE, THE ARBITRATOR MAY NOT
25
             CONSOLIDATE MORE THAN ONE PERSON'S DISPUTES, AND MAY NOT
26           OTHERWISE PRESIDE OVER ANY FORM OF A REPRESENTATIVE OR
             CLASS PROCEEDING. THE PEOPLECONNECT ENTITIES DO NOT CONSENT
27           TO CLASS ARBITRATION. THE PARTIES HEREBY WAIVE ANY RIGHT TO A
             JURY TRIAL.
28
                                                    5
                       DECLARATION OF TARA MCGUANE – 3:20-cv-09203-EMC
Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 6 of 24
Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 7 of 24




                   EXHIBIT 1
         Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 8 of 24




       PimpleXConnect-

Terms of Service
Terms of Service




      Terms of
      Terms of Service
               Service
      Update
      Effective:
      Effective:
      June 29, 2017 for newusers
                        new users

      September
      Sepb3mber 1, 2017 for existing users

      Our Terms
      Our Terms of
                 of Service
                    Service have
                            have been
                                  been updated,
                                        updated, dick
                                                 click here
                                                       here fora
                                                             for a summary
                                                                   summary of
                                                                           of changes.
                                                                              changes. To
                                                                                       To
      view the
      view the previous version of
               previous version of the
                                   the Terms
                                       Terms of
                                             of Service,
                                                Service, dick
                                                          click here.
                                                                here.

      INTRODUCTION
      INTRODUCTION
      Welcome to
      Welcome   to PeopleConnect
                   PeopleConnect andand thank
                                         thank you
                                                you for
                                                     for using
                                                         using our
                                                                 our services.
                                                                     services. Our
                                                                               Our web
                                                                                    web sites
                                                                                        sites
      include PeopleConnect.us,
      include PeopleConnect.us, Classmates.corn,
                                   Classmates.com, Intelius.com
                                                       Intelius.com and
                                                                      and USSearch.corn,
                                                                           USSearch.com, as as well
                                                                                               well
      as other
      as other websites
               websites owned
                         owned and
                                 and operated
                                      operated by
                                                by us
                                                    us (collectively,
                                                        (collectively, the
                                                                       the "Websites'),
                                                                           “Websites”), along
                                                                                        along with
                                                                                               with
      various applications
      various applications and
                            and tools
                                tools that
                                      that we
                                           we operate
                                               operate onon third-party
                                                             third-party websites
                                                                          websites and
                                                                                   and devices,
                                                                                       devices,
      such as
      such  as Facebook,
               Facebook, srnartphones
                           smartphones oror tablets
                                            tablets (such
                                                     (such services
                                                            services offered
                                                                       offered through the
                                                                               through the
      Websites, applications
      Websites,  applications or
                              or tools
                                 tools collectively,
                                       collectively, the
                                                     the "Services').
                                                          “Services”).

      ACCEPTANCE OF
      ACCEPTANCE OF TERMS
                    TERMS
      By accessing
      By  accessing and
                    and using
                         using the
                                 the Websites
                                     Websites and
                                                and Services
                                                     Services you
                                                               you are
                                                                    are agreeing
                                                                         agreeing to
                                                                                   to the following
                                                                                      the following
      Terms of
      Terms  of Service.
                Service. We
                         We encourage
                              encourage you you to review these
                                                to review         Terms of
                                                           these Terms    of Service,
                                                                             Service, along
                                                                                      along with   the
                                                                                              with the
      Privacy Policy,
      Privacy Policy, which
                      which is
                             is incorporated
                                incorporated herein
                                               herein by
                                                       by reference,  as they
                                                          reference, as   they forma
                                                                               form a binding
                                                                                       binding
      agreement between
      agreement   between us   and you.
                           us and    you. If
                                          If you
                                             you object
                                                 object to
                                                        to anything
                                                            anything in
                                                                     in the  Terms of
                                                                        the Terms   of Service
                                                                                       Service oror
      the Privacy
      the Privacy Policy,
                  Policy, do
                          do not
                              not use  the Websites
                                   use the   Websites and
                                                       and Services.
                                                            Services.

      USE OF
      USE OF THE
             THE WEBSITES
                 WEBSITES AND/OR
                            AND/OR SERVICES
                                   SERVICES REQUIRE
                                             REQUIRE YOU  TO ARBITRATE
                                                      YOU TO ARBITRATE
      ALL DISPUTES
      ALL DISPUTES ON
                    ON AN
                       AN INDIVIDUAL
                          INDIVIDUAL BASIS,
                                     BASIS, RATHER
                                            RATHER THAN
                                                   THAN JURY
                                                         JURY TRIALS
                                                              TRIALS OR
                                                                     OR
      CLASS ACTIONS,
      CLASS  ACTIONS, AND  ALSO LIMITS
                      AND ALSO  LIMITS THE
                                       THE REMEDIES
                                           REMEDIES AVAILABLE
                                                    AVAILABLE TO  YOU IN
                                                               TO YOU IN
      THE EVENT
      THE EVENT OF
                 OF A
                    A DISPUTE
                      DISPUTE (SEE
                              (SEE SECTION
                                   SECTION 13
                                            13 BELOW).
                                               BELOW).
   Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 9 of 24
We may
We may change
        change these
               these Terms
                     Terms ofof Service, in whole
                                Service, in whole oror in
                                                       in part,
                                                          part, at
                                                                at any
                                                                   any time.
                                                                        time. Posting
                                                                              Posting of
                                                                                      of the
                                                                                         the
updated Terms
updated       of Service
        Terms of Service on
                         on the
                            the Websites
                                 Websites will
                                            will constitute
                                                 constitute notice
                                                            notice to
                                                                    to you
                                                                       you of
                                                                            of any
                                                                               any such
                                                                                   such
changes, although
changes,  although wewe may
                        may choose
                            choose other
                                     other types
                                           types of
                                                 of notice
                                                    notice for
                                                           for certain
                                                               certain changes.
                                                                       changes. Changes
                                                                                Changes
will become
will become effective
             effective upon
                       upon notice.
                            notice. Your
                                    Your continued
                                         continued use
                                                    use of
                                                         of the
                                                            the Websites
                                                                Websites or
                                                                          or Services
                                                                             Services
following notice
following notice shall
                 shall constitute
                       constitute your
                                  your acceptance
                                       acceptance ofof all
                                                       all changes, and each
                                                           changes, and each use
                                                                               use of
                                                                                   of the
                                                                                      the
Websites or
Websites  or Services
             Services constitutes
                       constitutes your
                                   your reaffirmation
                                        reaffirmation of
                                                       of your
                                                           your acceptance
                                                                acceptance of
                                                                           of these
                                                                              these Terms
                                                                                    Terms
of Service.
of Service. If
            If you
               you do not agree
                   do not  agree to
                                 to the
                                    the changes
                                        changes to
                                                to these
                                                   these Terms
                                                         Terms of
                                                               of Service,
                                                                  Service, you
                                                                           you sole
                                                                               sole and
                                                                                    and
exclusive remedy
exclusive remedy will   be to
                   will be to terminate
                              terminate your
                                        your account
                                             account and
                                                     and cease
                                                         cease use
                                                               use of
                                                                   of the
                                                                      the Websites
                                                                          Websites or
                                                                                    or
Services.
Services.

INDEX OF
INDEX OF PROVISIONS
         PROVISIONS
  1. Becoming
  1. Becoming a
              a Member
                Member of
                       of and
                          and Registering
                              Registering for
                                          for the
                                              the Services
                                                  Services
  2. Paid
  2. Paid Services
          Services
  3. Special
  3.         Terms that
     Special Terms that Apply
                        Apply to
                              to Classmates
                                 Classmates Users
                                              Users
  4. Special
  4.         Terms that
     Special Terms that Apply
                        Apply to
                              to Intelius
                                 Intelius &
                                          & US
                                            US Search Users
                                               Search Users
  5.
  5.   Our  Property Rights
       Our Property    Rights
  6.
  6.   Availability of
       Availability of Services
                       Services
  7.
  7.   Linking To
       Linking  To or
                    or From
                        From Our
                               Our Services
                                   Services
  8.
  8.   Termination
       Termination
 9.
 9.    Copyright   Infringement Policy
       Copyright Infringement     Policy
10.
10.    Disclaimer of
       Disclaimer   of Warranties
                       Warranties
11.
11.    Limitations of
       Limitations  of Liability
                        Liability
12.
12.    Indemnification
       Indemnification
13.
13.    Mandatory Arbitration,
       Mandatory    Arbitration, Dispute
                                  Dispute Resolution
                                          Resolution and
                                                     and Class
                                                         Class Action
                                                               Action Waiver
                                                                      Waiver
14.
14.    Miscellaneous Terms
       Miscellaneous     Terms

1. BECOMING
1. BECOMING A
            A MEMBER
              MEMBER OF AND REGISTERING
                     OF AND REGISTERING
FOR THE
FOR  THE SERVICES
         SERVICES
A. Accessing
A. Accessing the
             the Services
                 Services and
                          and Becoming
                              Becoming a
                                       a Member.
                                         Member. THE   SERVICES ARE
                                                   THE SERVICES ARE
INTENDED SOLELY
INTENDED  SOLELY FOR
                   FOR ACCESS
                        ACCESS AND
                                AND USE
                                    USE BY
                                         BY INDIVIDUALS
                                            INDIVIDUALS 18
                                                        18 YEARS
                                                           YEARS OF
                                                                 OF AGE
                                                                    AGE
AND OLDER.
AND        BY ACCESSING
    OLDER. BY ACCESSING AND
                        AND USING
                            USING THE
                                  THE SERVICES, YOU ARE
                                      SERVICES, YOU ARE CERTIFYING
                                                        CERTIFYING
THAT YOU
THAT YOU ARE
         ARE AT
             AT LEAST
                LEAST 18
                      18 YEARS
                         YEARS OLD. Our Services
                               OLD. Our Services are
                                                 are primarily intended to
                                                     primarily intended to
be utilized
be utilized by
            by residents
               residents of
                         of the
                            the United
                                United States
                                       States and
                                              and we
                                                  we may
                                                      may limit
                                                           limit or
                                                                 or restrict
                                                                    restrict access
                                                                             access to
                                                                                     to the
                                                                                        the
Websites and
Websites   and Services
                Services based
                         based on
                                on your
                                    your geographic location or
                                         geographic location  or ISP.
                                                                 ISP. While
                                                                      While there
                                                                              there are
                                                                                    are
parts of
parts of the
         the Services
             Services where
                       where access
                               access requires
                                      requires the
                                               the payment  of a
                                                   payment of  a fee
                                                                 fee ("Paid
                                                                     (”Paid Services”),
                                                                            Services"),
there is
there is no
         no cost
            cost to
                 to register
                    register to
                             to become
                                become aa member
                                          member ofof the
                                                      the Services. The specific
                                                          Services. The specific Services
                                                                                 Services
available to
available to you
             you will
                 will vary
                      vary depending
                           depending upon
                                       upon (1)
                                            (1) whether
                                                whether you
                                                         you register
                                                              register as
                                                                        as a
                                                                           a member,
                                                                             member, (2)
                                                                                      (2)
the community
the community affiliation(s)
               affiliation(s) to
                              to which
                                 which you
                                       you have
                                           have self-identified
                                                self-identified (if
                                                                (if you
                                                                    you are
                                                                        are aa Classmates
                                                                               Classmates
member), and
member), and (3)
             (3) whether or not
                 whether or not you
                                you choose
                                    choose to
                                           to purchase
                                              purchase Paid
                                                       Paid Services.
                                                            Services.

B. Your
B. Your Information.
        Information. We
                     We will
                        will collect,
                             collect, store,
                                      store, compile
                                             compile and
                                                     and utilize
                                                         utilize information
                                                                 information about
                                                                             about you,
                                                                                   you,
your computer,
your computer, smartphone
                 smartphone or
                             or other
                                other device,
                                      device, and
                                              and your
                                                  your use
                                                       use of
                                                           of the
                                                              the Services,
                                                                  Services, including
                                                                            including
information that
information that you
                 you provide
                     provide in
                             in response
                                response to
                                          to questionnaires,
                                             questionnaires, surveys
                                                             surveys and
                                                                     and registration
                                                                         registration
forms. Please
forms. Please review
              review our
                     our Privacy
                         Privacy Policy
                                 Policy for
                                        for more
                                            more information
                                                 information about
                                                             about our
                                                                   our privacy
                                                                       privacy policies
                                                                               policies
and practices.
and practices. For
               For your
                   your part,
                        part, you
                              you agree
                                  agree that
                                        that all
                                             all information
                                                 information that
                                                             that you
                                                                  you provide
                                                                      provide to
                                                                              to us
                                                                                 us or
                                                                                    or
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 10 of 24
post on
post  on the
          the Services
              Services isis complete,
                            complete, accurate
                                      accurate and
                                                and up   up to
                                                             to date.  If any
                                                                date. If  any of
                                                                              of your
                                                                                  your information
                                                                                        information
changes, you
changes,    you agree
                agree toto immediately
                           immediately update
                                        update it.
                                                it. IfIf you
                                                         you fail
                                                              fail to
                                                                   to update
                                                                      update your
                                                                              your information
                                                                                     information or
                                                                                                  or if
                                                                                                     if
all or
all or part
       part of
            of your
               your information
                    information is
                                 is (or
                                    (or appears
                                        appears to
                                                 to be)be) untrue,
                                                             untrue, inaccurate,
                                                                      inaccurate, oror incomplete,
                                                                                        incomplete,
we may
we   may suspend
          suspend oror terminate
                       terminate your
                                  your account
                                        account and
                                                 and refuse
                                                          refuse any
                                                                   any and
                                                                        and all
                                                                             all current
                                                                                 current or
                                                                                          or future
                                                                                             future
use of
use  of the
        the Services,
             Services, without  refund to
                        without refund  to you
                                           you of
                                               of any
                                                   any feesfees paid.
                                                                 paid.

Without limiting
Without  limiting any
                  any of
                       of the
                          the foregoing,
                               foregoing, you
                                            you are
                                                  are responsible
                                                       responsible forfor ensuring
                                                                          ensuring that
                                                                                    that the
                                                                                         the email
                                                                                             email
address you
address   you provide
               provide to
                        to us
                           us is
                               is valid
                                  valid and
                                        and that
                                              that the
                                                    the services,
                                                         services, software
                                                                    software oror systems
                                                                                  systems you
                                                                                           you use
                                                                                                use
to access
to access your
            your email
                  email ("Email
                        ("Email Systems")
                                  Systems") do  do not
                                                   not block
                                                        block or
                                                               or filter
                                                                  filter Communications
                                                                         Communications (as (as
defined below).
defined  below). WeWe ask
                       ask that
                            that you
                                  you use
                                       use your
                                            your personal
                                                   personal email
                                                              email address
                                                                      address when
                                                                                when registering.
                                                                                      registering. If
                                                                                                   If
you provide
you  provide us
              us with
                  with a
                       a non-personal
                         non-personal email
                                          email address
                                                  address or or use
                                                                use anan Email
                                                                          Email System
                                                                                System that
                                                                                         that
interferes with
interferes with the
                 the delivery
                     delivery ofof Communications,
                                   Communications, we        may not
                                                          we may   not bebe able
                                                                            able to
                                                                                 to provide
                                                                                    provide you
                                                                                             you with
                                                                                                 with
certain Services.
certain             Your failure
        Services. Your    failure to
                                   to provide
                                      provide us us with
                                                     with an
                                                          an email
                                                              email address
                                                                     address toto which
                                                                                  which we
                                                                                         we can
                                                                                             can
consistently deliver
consistently  deliver email
                       email may
                              may result
                                    result in
                                           in the
                                               the termination
                                                    termination of
                                                                 of your
                                                                      your account.
                                                                           account.

C. Your
C.  Your Password.
           Password. During
                         During the
                                  the registration
                                      registration process
                                                    process we
                                                             we may
                                                                 may provide    you with
                                                                       provide you   with aa unique
                                                                                              unique
registration number.
registration  number. We We will
                             will also
                                  also either
                                       either ask
                                              ask you
                                                    you to
                                                        to create
                                                           create aa password
                                                                      password oror assign
                                                                                    assign youyou a
                                                                                                  a
random password,
random    password, which
                      which you
                              you can
                                    can change
                                        change at at any
                                                     any time
                                                         time by
                                                              by logging
                                                                  logging onto
                                                                            onto the
                                                                                 the "Account"
                                                                                      "Account"
portion of
portion  of the
            the Services.
                 Services. Alternatively,
                            Alternatively, you
                                            you may
                                                 may have
                                                       have the
                                                            the option
                                                                option ofof using
                                                                            using your
                                                                                   your Facebook
                                                                                         Facebook
login credentials
login  credentials or
                    or similar
                       similar login
                               login processes
                                      processes or or co-registration
                                                      co-registration forms
                                                                       forms from
                                                                              from or
                                                                                    or on
                                                                                        on other
                                                                                           other
third party
third  party websites
             websites toto create
                           create anan account
                                       account and
                                                 and authenticate
                                                      authenticate your
                                                                     your access
                                                                          access toto the
                                                                                       the website.
                                                                                           website.
Because any
Because    any activities
                activities that
                           that occur
                                occur under
                                        under your
                                               your account
                                                     account are
                                                              are your
                                                                   your responsibility,
                                                                         responsibility, it
                                                                                          it is
                                                                                             is
important for
important   for you
                you to
                    to keep
                        keep your
                              your password
                                     password secure.
                                                secure. Notify
                                                         Notify us
                                                                us immediately
                                                                    immediately ifif you
                                                                                     you believe
                                                                                          believe
that someone
that  someone hashas used
                     used your
                            your account
                                   account without
                                            without your
                                                      your authorization.
                                                           authorization.

D. Communications.
D.   Communications. From   From time
                                 time to
                                       to time
                                          time we
                                                we will
                                                   will send
                                                        send youyou communications,
                                                                      communications, in in keeping
                                                                                            keeping
with our
with   our Privacy
           Privacy Policy
                     Policy and
                            and as
                                as otherwise
                                    otherwise permitted
                                                permitted inin these
                                                                these Terms
                                                                        Terms of
                                                                               of Service
                                                                                  Service
("Communications"). Please
("Communications").       Please note
                                 note that
                                        that any
                                             any number
                                                 number of of issues
                                                               issues maymay interfere
                                                                             interfere with
                                                                                       with your
                                                                                             your
receipt of
receipt   of such
             such Communications,
                    Communications, including
                                       including some
                                                  some types
                                                         types of of Email
                                                                     Email Systems    that may
                                                                            Systems that   may use
                                                                                                use
filtering or
filtering or blocking
              blocking techniques
                        techniques that
                                    that are
                                          are intended
                                              intended toto block    email. We
                                                             block email.   We are
                                                                                 are not
                                                                                     not
responsible for
responsible     for the
                    the actual
                        actual delivery
                               delivery or
                                         or your
                                            your actual
                                                 actual receipt
                                                         receipt ofof these
                                                                       these Communications.
                                                                             Communications.

2. PAID
2. PAID SERVICES
        SERVICES
Access to
Access  to some
           some of of the
                      the Services  requires the
                           Services requires  the purchase
                                                   purchase ofof Paid
                                                                 Paid Services.
                                                                      Services. If If you
                                                                                      you elect
                                                                                          elect to
                                                                                                to
purchase Paid
purchase   Paid Services,
                 Services, you
                             you agree
                                 agree to
                                        to our
                                           our storage
                                                storage of
                                                         of your
                                                            your payment
                                                                  payment information
                                                                             information and
                                                                                           and
understand that
understand   that your
                   your Paid
                         Paid Services  are personal
                              Services are   personal to
                                                       to you,
                                                          you, such
                                                                such that
                                                                      that you
                                                                            you may
                                                                                 may not
                                                                                       not transfer
                                                                                           transfer
or make
or make available
          available your
                     your account
                           account name
                                    name and
                                           and password
                                                password to to others.
                                                               others. Any
                                                                       Any distribution
                                                                             distribution or
                                                                                           or
sharing by
sharing  by you
            you of
                 of your
                     your account
                           account name
                                   name and
                                          and password     may result
                                                password may     result in
                                                                        in cancellation
                                                                           cancellation ofof your
                                                                                              your
Paid Services
Paid  Services without    refund and/or
                without refund   and/or additional
                                         additional charges
                                                     charges based
                                                               based on
                                                                      on unauthorized
                                                                           unauthorized use.
                                                                                           use.
We reserve
We  reserve the
              the right,
                  right, from
                         from time
                              time to
                                   to time,
                                      time, to
                                            to change
                                               change the
                                                        the Paid
                                                             Paid Services,
                                                                   Services, with    or without
                                                                               with or  without
prior notice
prior notice to
             to you.
                you.

A. Payment.
A. Payment. Prices
              Prices for
                      for all
                          all Paid
                              Paid Services
                                   Services are
                                              are in
                                                  in U.S.
                                                     U.S. dollars and exclude
                                                          dollars and  exclude any
                                                                               any andand all
                                                                                          all
applicable taxes,
applicable taxes, unless
                  unless expressly
                          expressly stated
                                       stated otherwise.
                                              otherwise. To  the extent
                                                          To the extent permissible
                                                                        permissible under
                                                                                       under
law, you
law, you are
         are responsible
             responsible for
                           for any
                                any applicable
                                    applicable taxes,
                                                taxes, whether
                                                       whether or
                                                                or not
                                                                   not they
                                                                       they are
                                                                            are listed
                                                                                 listed on
                                                                                         on
your receipt
your receipt or
             or statement.
                statement. All
                             All applicable
                                 applicable taxes
                                            taxes are
                                                   are calculated
                                                       calculated based
                                                                  based onon the
                                                                             the billing
                                                                                  billing
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 11 of 24
information you
information     you provide
                      provide us us atat the
                                         the time
                                              time ofof purchase.
                                                        purchase. IfIf youyou purchase
                                                                                purchase PaidPaid Services,
                                                                                                    Services, youyou
agree to
agree   to pay,     using a
           pay, using       a valid
                               valid credit   or debit
                                      credit or  debit card
                                                          card or
                                                                or other
                                                                    other form
                                                                            form ofof payment
                                                                                       payment thatthat we
                                                                                                        we maymay
accept from
accept   from timetime to
                        to time
                            time ("Payment
                                  (“Payment Method"),
                                                 Method”), the the applicable
                                                                     applicable feesfees and
                                                                                           and taxes
                                                                                                 taxes (if
                                                                                                        (if any)
                                                                                                            any) set
                                                                                                                  set
forth in
forth in the
         the offer
               offer that
                       that you
                              you accepted.
                                   accepted. We  We reserve
                                                       reserve thethe right,
                                                                        right, upon
                                                                                upon prior
                                                                                        prior notice
                                                                                               notice to
                                                                                                      to you,
                                                                                                          you, to
                                                                                                                to
change the
change    the amount
                amount of   of any
                                any fees
                                     fees and
                                            and toto institute
                                                     institute new
                                                                 new fees,
                                                                        fees, effective
                                                                                effective atat the
                                                                                                the end
                                                                                                    end ofof your
                                                                                                              your
current subscription
current   subscription period.
                             period. All
                                       All authorized
                                           authorized charges
                                                           charges will     be billed
                                                                      will be   billed toto your
                                                                                            your designated
                                                                                                   designated
Payment Method
Payment     Method on    on the
                              the terms
                                  terms described
                                           described in  in the
                                                             the specific
                                                                 specific offer.
                                                                             offer. If
                                                                                     If payment
                                                                                        payment cannot
                                                                                                    cannot be be
charged to
charged    to your
               your Payment
                       Payment Method
                                    Method or  or your
                                                   your payment
                                                          payment is  is returned
                                                                          returned to  to us
                                                                                          us for
                                                                                              for any
                                                                                                  any reason,
                                                                                                       reason, we we
reserve the
reserve   the right
                 right to
                        to either
                            either suspend
                                    suspend or  or terminate
                                                    terminate youryour access
                                                                          access to to the
                                                                                        the unpaid-for
                                                                                            unpaid-for PaidPaid
Services. It
Services.    It is
                is your
                    your responsibility
                           responsibility to to ensure
                                                 ensure thatthat sufficient
                                                                 sufficient funds
                                                                               funds areare available
                                                                                             available toto cover
                                                                                                             cover
the charges
the charges for   for the
                      the Paid
                            Paid Services,
                                  Services, and and wewe have
                                                           have nono liability
                                                                       liability for
                                                                                 for any
                                                                                      any overdraft
                                                                                            overdraft oror other
                                                                                                            other
fees that
fees  that you
            you may may incur
                          incur as
                                 as aa result
                                        result of
                                                of our
                                                    our processing
                                                          processing of   of your
                                                                             your payment.
                                                                                    payment.

B. Automatic
B. Automatic Renewal
                 Renewal Program.
                              Program. Upon Upon your
                                                    your acceptance
                                                           acceptance of  of an
                                                                             an offer
                                                                                 offer for
                                                                                        for the
                                                                                            the purchase
                                                                                                 purchase
of any
of any subscription-based
       subscription-based Paid  Paid Services,
                                       Services, youyou will
                                                          will be
                                                               be enrolled
                                                                   enrolled in
                                                                             in our
                                                                                our automatic
                                                                                     automatic renewal
                                                                                                   renewal
program to
program  to help
            help ensure
                  ensure thatthat there
                                  there isis no
                                              no interruption
                                                 interruption in in your
                                                                    your access
                                                                          access to to such
                                                                                       such Paid
                                                                                              Paid
Services. Under
Services. Under this
                   this program,
                         program, youyou authorize
                                           authorize us us to
                                                            to automatically
                                                               automatically renew
                                                                                renew your
                                                                                         your
subscription at
subscription  at the
                 the end
                      end ofof the
                               the term
                                    term ofof the
                                               the subscription
                                                   subscription you you purchased,
                                                                         purchased, and and each
                                                                                              each
subsequent term,
subsequent   term, for
                     for the
                         the same
                              same term
                                      term length
                                             length of
                                                     of the
                                                         the subscription
                                                              subscription youyou initially
                                                                                   initially purchased
                                                                                             purchased
(unless otherwise
(unless otherwise stated
                     stated inin the
                                 the offer
                                      offer you
                                              you accepted).
                                                   accepted). Unless
                                                                  Unless you
                                                                          you change
                                                                                change youryour renewal
                                                                                                 renewal
status as
status as described
          described below,
                        below, atat the
                                    the time
                                         time ofof each
                                                   each such
                                                          such renewal
                                                                  renewal you
                                                                           you authorize
                                                                                 authorize us us to
                                                                                                  to
charge your
charge  your designated
             designated Payment
                              Payment Method
                                         Method at  at the
                                                       the then-current,
                                                             then-current, non-promotional
                                                                              non-promotional price price
(unless otherwise
(unless otherwise stated
                     stated inin the
                                 the offer
                                      offer you
                                              you accepted)
                                                   accepted) forfor the
                                                                     the renewal
                                                                         renewal of of your
                                                                                        your
subscription. If
subscription. If you
                 you nono longer
                           longer want
                                   want to to be
                                               be enrolled
                                                  enrolled in in our
                                                                 our automatic
                                                                      automatic renewal
                                                                                  renewal program,
                                                                                              program,
you can
you  can change
         change your
                   your renewal
                          renewal status
                                     status atat any
                                                 any time
                                                      time byby completing
                                                                 completing thethe following
                                                                                    following steps:
                                                                                                steps:

   • Classmates.com
     Classmates.com -- logging
                             logging onto
                                     onto the
                                           the Account
                                                Account portion
                                                         portion of
                                                                 of the
                                                                     the Classmates.com
                                                                          Classmates.com
     Website, clicking
     Website,    clicking onon "Account
                               "Account && Billing"
                                            Billing" and
                                                     and changing
                                                          changing your
                                                                     your renewal
                                                                           renewal option
                                                                                    option from
                                                                                           from
     "automatic"
     "automatic" to to "manual."
                       "manual."
     Intelius.com —
   • Intelius.com    – logging
                       logging onto
                                 onto the
                                      the My
                                          My Account
                                               Account portion
                                                         portion of
                                                                 of the
                                                                    the Intelius.com
                                                                         Intelius.com Website
                                                                                      Website
     and click
     and   click on
                 on "cancel
                     “cancel mymy membership."
                                   membership.”
     USSearch.com -- logging
   • USSearch.com          logging onto
                                    onto the
                                         the Your
                                             Your Account
                                                    Account portion
                                                              portion of
                                                                       of the
                                                                          the USSearch.com
                                                                               USSearch.com
     Website and
     Website    and click
                      click on
                             on "cancel
                                “cancel service."
                                        service.”

Please note
Please   note that
              that completing
                    completing these
                               these steps
                                       steps will
                                              will only
                                                   only stop
                                                        stop future
                                                             future automatic
                                                                    automatic renewals
                                                                              renewals of
                                                                                        of
your current
your  current subscription
              subscription and
                            and will
                                 will not
                                      not impact
                                           impact any
                                                   any automatic
                                                        automatic renewals
                                                                  renewals that
                                                                            that occurred
                                                                                 occurred
prior to
prior to the
         the date
             date that
                   that you
                        you completed
                            completed these
                                         these steps.
                                               steps.

C. Current
C.            Information. You
    Current Information.     You must
                                   must provide
                                          provide us  us with
                                                          with current, complete and
                                                               current, complete      and accurate
                                                                                           accurate
information for
information   for your
                  your Payment
                        Payment Method.
                                  Method. YouYou mustmust promptly   update all
                                                           promptly update      all information
                                                                                    information to to
keep your
keep   your Payment
             Payment Method
                        Method current,
                                 current, complete
                                           complete and and accurate
                                                              accurate (such
                                                                         (such as as aa change
                                                                                        change in in
billing address,
billing address, card
                   card number
                         number oror expiration
                                     expiration date),
                                                    date), and
                                                           and you
                                                                you must
                                                                     must promptly
                                                                            promptly notify
                                                                                         notify us
                                                                                                us if
                                                                                                    if your
                                                                                                       your
Payment Method
Payment     Method isis cancelled
                        cancelled (including
                                   (including if if you
                                                    you lose
                                                         lose your
                                                               your card
                                                                    card oror it
                                                                              it is
                                                                                 is stolen),
                                                                                    stolen), or
                                                                                              or if
                                                                                                 if you
                                                                                                    you
become aware
become     aware of
                  of a
                     a potential
                        potential breach
                                  breach ofof security
                                               security (such
                                                          (such as
                                                                 as an
                                                                    an unauthorized
                                                                        unauthorized disclosure
                                                                                          disclosure or  or
use of
use   of your
         your name
              name or or password).
                         password). Changes
                                      Changes to    to such
                                                       such information
                                                             information can
                                                                           can be be made
                                                                                      made byby
accessing the
accessing    the Account
                 Account portion
                           portion of
                                    of the
                                       the applicable
                                            applicable Website
                                                           Website or
                                                                    or by
                                                                        by contacting
                                                                            contacting thethe
applicable Customer
applicable               Support. If
             Customer Support.     If you
                                      you fail
                                           fail to
                                                to provide
                                                     provide us
                                                              us with
                                                                 with any
                                                                      any ofof the
                                                                                the foregoing
                                                                                     foregoing
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 12 of 24
information, you
information,  you agree
                   agree that
                         that you
                              you are
                                  are responsible
                                      responsible for
                                                    for fees
                                                        fees accrued
                                                             accrued under
                                                                       under your
                                                                             your Payment
                                                                                   Payment
Method. In
Method.   In addition,
             addition, you
                       you authorize
                           authorize us
                                     us to
                                        to obtain
                                            obtain updated
                                                   updated oror replacement
                                                                replacement expiration
                                                                              expiration
dates and
dates  and card
            card numbers
                 numbers for
                           for your
                               your credit
                                    credit or
                                           or debit card as
                                              debit card  as allowed
                                                             allowed or
                                                                      or provided
                                                                         provided by  your
                                                                                   by your
credit or
credit or debit
          debit card
                card issuer.
                     issuer.

D. No
D. No Refund
       Refund Policy.
                 Policy. All
                          All fees
                              fees relating
                                   relating to
                                             to Paid
                                                Paid Services, including the
                                                     Services, including the initial
                                                                             initial fees
                                                                                     fees and
                                                                                          and
any subsequent
any subsequent automatic
                   automatic renewal
                               renewal fees
                                        fees (as
                                              (as described above), are
                                                  described above),  are non-refundable.
                                                                          non-refundable. IfIf
you initiate
you initiate a
             a chargeback
               chargeback or or otherwise
                                otherwise reverse
                                            reverse aa payment
                                                       payment made
                                                                 made with
                                                                       with your
                                                                            your Payment
                                                                                   Payment
Method, we
Method,   we may
              may in
                   in our
                      our discretion  cancel your
                          discretion cancel    your Paid
                                                    Paid Services
                                                         Services immediately.
                                                                   immediately. IfIf we
                                                                                     we
successfully dispute
successfully   dispute the
                       the reversal,
                           reversal, and
                                      and the
                                           the reversed
                                                reversed funds
                                                         funds are
                                                                are returned
                                                                    returned to
                                                                              to us,
                                                                                 us, you
                                                                                      you are
                                                                                          are
not entitled
not entitled to
             to a
                a refund
                  refund or
                          or to
                             to have
                                have your
                                      your Paid
                                            Paid Services
                                                  Services reinstated.
                                                           reinstated.

3. SPECIAL
3. SPECIAL TERMS
           TERMS THAT
                 THAT APPLY
                      APPLY TO
                            TO
CLASSMATES USERS
CLASSMATES   USERS
A. Classmates
A.                Member Conduct
   Classmates Member          Conduct -- Community
                                           Community Guidelines.The
                                                           Guidelines.The Classmates
                                                                                Classmates
Services contain
Services  contain areas
                   areas that
                           that enable
                                enable members
                                         members to to communicate
                                                       communicate and  and share
                                                                              share information,
                                                                                     information,
including without
including without limitation
                   limitation sending
                               sending email
                                         email through
                                               through the
                                                         the Services,    providing information
                                                              Services, providing     information
on your
on  your profile
         profile pages,   and posting
                 pages, and    posting information
                                        information onon message
                                                         message boards,
                                                                      boards, forums
                                                                               forums and
                                                                                        and other
                                                                                             other
areas where
areas  where you
               you may
                   may interact
                         interact with  other members
                                   with other  members (collectively,
                                                          (collectively, the
                                                                          the "Communication
                                                                               "Communication
Tools"). When
Tools"). When youyou use
                      use the
                           the Communication
                               Communication Tools,       you may
                                                  Tools, you   may have
                                                                      have the
                                                                            the opportunity
                                                                                 opportunity to
                                                                                              to
disclose, post,
disclose, post, upload,
                 upload, or
                          or otherwise
                             otherwise publicly
                                          publicly display,  or to
                                                   display, or  to share
                                                                   share directly
                                                                           directly with  other
                                                                                    with other
members, information
members,   information and
                         and other
                              other content,
                                     content, including
                                               including without
                                                           without limitation
                                                                    limitation biographical
                                                                                biographical
information, photographs,
information,  photographs, stories
                              stories and
                                      and comments
                                            comments (collectively,
                                                        (collectively, "Content").
                                                                        "Content"). While
                                                                                      While we
                                                                                             we
may provide
may  provide you
               you with these Communications
                   with these   Communications Tools,       we also
                                                    Tools, we    also wish   to remind
                                                                       wish to  remind you
                                                                                         you that
                                                                                             that
you should
you  should choose    carefully what
             choose carefully    what information
                                       information you
                                                     you post
                                                          post via
                                                                via the
                                                                    the Services
                                                                         Services and
                                                                                    and share
                                                                                         share with
                                                                                                with
other members.
other members.

You are
You  are required
         required to
                  to use
                     use the
                         the Communication
                             Communication Tools       responsibly, just
                                                Tools responsibly,    just as
                                                                           as you
                                                                               you would
                                                                                   would act
                                                                                         act
responsibly when
responsibly  when communicating
                   communicating or or interacting
                                       interacting with
                                                   with others
                                                          others in
                                                                 in your
                                                                    your offline
                                                                          offline communities.
                                                                                  communities.
As a
As a result,
     result, we expect and
             we expect  and require
                            require that
                                     that you
                                          you take
                                              take full
                                                    full responsibility
                                                         responsibility for
                                                                         for the
                                                                             the Content that
                                                                                 Content that
you post
you post on
          on or
             or send
                send through
                     through the
                              the Classmates
                                   Classmates Services.
                                                 Services. WeWe have
                                                                 have established
                                                                        established some
                                                                                     some
"Community Standards"
"Community   Standards" that
                         that outline
                              outline your
                                       your responsibilities
                                            responsibilities when    using the
                                                              when using     the
Communication Tools.
Communication    Tools.

The following
The following Classmates
              Classmates Community
                         Community Standards
                                   Standards apply
                                             apply to
                                                   to and
                                                      and govern
                                                          govern your
                                                                 your use
                                                                      use of
                                                                          of the
                                                                             the
Communication Tools:
Communication   Tools:

     Do not
   • Do  not create
              create aa false
                        false identity,
                               identity, impersonate
                                         impersonate any any person
                                                               person or
                                                                       or entity,
                                                                          entity, or
                                                                                  or otherwise
                                                                                      otherwise
     misrepresent yourself,
     misrepresent    yourself, your
                                 your age
                                      age oror your
                                               your affiliation
                                                     affiliation with
                                                                 with any
                                                                      any person
                                                                           person or or entity
                                                                                        entity
     Do not
   • Do  not register
              register more
                       more than
                              than one
                                    one personal
                                          personal membership
                                                     membership or   or register
                                                                        register on
                                                                                  on behalf
                                                                                      behalf of
                                                                                              of
     another person
     another   person
     Do not
   • Do  not post
              post telephone
                   telephone numbers,
                                 numbers, street
                                            street addresses
                                                    addresses or  or email
                                                                     email addresses
                                                                           addresses in  in Content
                                                                                            Content
     that is
     that is publicly
             publicly accessible
                      accessible on on the
                                        the Services,
                                             Services, with
                                                         with the
                                                               the exception
                                                                   exception ofof the
                                                                                  the location
                                                                                       location of
                                                                                                 of a
                                                                                                    a
     reunion or
     reunion   or other
                  other appropriate
                         appropriate event
                                       event
     Do not
   • Do  not engage
              engage inin behavior
                          behavior meant
                                     meant to to threaten,
                                                 threaten, harass,
                                                              harass, intimidate
                                                                      intimidate oror bully
                                                                                      bully others
                                                                                            others or
                                                                                                    or
     which   constitutes predatory
     which constitutes    predatory oror stalking
                                          stalking conduct
                                                    conduct
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 13 of 24
     Do not
   • Do  not use
              use the
                   the Services
                         Services as  as a a venue
                                             venue to  to air
                                                           air personal
                                                               personal disputes
                                                                             disputes with
                                                                                         with other
                                                                                               other individuals
                                                                                                       individuals
     Do not
   • Do  not provide
              provide anyany Content
                               Content thatthat is
                                                 is illegal,
                                                    illegal, obscene,
                                                               obscene, pornographic
                                                                             pornographic or    or sexually
                                                                                                    sexually
     explicit, depicts
     explicit, depicts graphic
                          graphic oror gratuitous
                                         gratuitous violence
                                                        violence or  or illegal
                                                                        illegal drug    paraphernalia, or
                                                                                  drug paraphernalia,        or is
                                                                                                                is
     derogatory,
     derogatory, demeaning,           malicious, defamatory,
                    demeaning, malicious,            defamatory, abusive,
                                                                       abusive, hateful,
                                                                                   hateful, racially
                                                                                              racially oror
     ethnically offensive,
     ethnically   offensive, or or otherwise
                                   otherwise determined
                                                   determined to   to be
                                                                       be objectionable
                                                                            objectionable
     Do not
   • Do  not provide
              provide anyany Content
                               Content thatthat encourages
                                                 encourages a      a criminal
                                                                      criminal offense
                                                                                  offense or or infringes,
                                                                                                infringes,
     misappropriates, or
     misappropriates,      or otherwise
                               otherwise violates
                                              violates thethe intellectual
                                                                intellectual property
                                                                                property rights
                                                                                           rights oror other
                                                                                                        other
     rights of
     rights of any
                any third
                      third party
                            party
     Do not
   • Do  not post
              post web
                    web addresses
                           addresses that  that link
                                                 link to
                                                       to pornographic
                                                           pornographic or     or inappropriate
                                                                                  inappropriate content,
                                                                                                     content,
     websites    that promote
     websites that     promote youryour or or someone
                                              someone else'selse’s commercial
                                                                     commercial gain, gain, websites      that
                                                                                              websites that
     provide services
     provide   services similar
                           similar toto those
                                         those offered
                                                  offered by     us, or
                                                             by us,   or any
                                                                          any other
                                                                                other content
                                                                                        content that
                                                                                                   that violates
                                                                                                         violates
     these Community
     these  Community Standards
                            Standards
     Do not
   • Do  not provide
              provide or or post
                            post private
                                   private communications
                                              communications from     from us us or
                                                                                  or any
                                                                                     any other
                                                                                           other party
                                                                                                   party without
                                                                                                          without
     such party's
     such  party’s permission
                     permission
     Do not
   • Do  not copy
              copy oror re-post
                         re-post content
                                   content provided
                                               provided by       others or
                                                             by others     or otherwise
                                                                               otherwise use use information
                                                                                                  information or  or
     content you
     content   you obtained
                     obtained on on the
                                      the Services
                                            Services in  in any
                                                            any manner
                                                                   manner not  not authorized
                                                                                   authorized by  by usus or
                                                                                                           or the
                                                                                                              the
     contributor
     contributor
     Do not
   • Do  not participate
              participate in in any
                                any unauthorized
                                       unauthorized or    or unsolicited
                                                              unsolicited promotions,
                                                                              promotions, advertising,
                                                                                               advertising, junk
                                                                                                               junk
     mail, spam,
     mail, spam, or or any
                        any other
                              other form
                                      form ofof solicitation,
                                                 solicitation, or or otherwise
                                                                      otherwise use use the
                                                                                          the Services
                                                                                               Services for for any
                                                                                                                any
     commercial purpose
     commercial     purpose
     Do not
   • Do  not violate
              violate any
                        any applicable
                              applicable local,
                                             local, state,
                                                     state, national
                                                              national and and international
                                                                                 international lawlaw oror
     regulation
     regulation
     Do not
   • Do  not interfere
              interfere with,
                          with, interrupt,
                                 interrupt, destroy
                                               destroy or  or limit
                                                               limit the
                                                                     the functionality
                                                                           functionality of of the
                                                                                               the Services
                                                                                                     Services or or
     any computer
     any  computer software
                        software or or hardware
                                        hardware or    or telecommunications
                                                          telecommunications equipment equipment
     Do not
   • Do  not try
              try to
                  to gain
                      gain unauthorized
                            unauthorized accessaccess to   to the
                                                              the Services,       other members'
                                                                    Services, other      members' accounts,
                                                                                                        accounts,
     or computers
     or computers connected
                       connected to   to the
                                          the Services
                                               Services
     Do not
   • Do  not collect
              collect users'
                        users' content
                                content or  or information,
                                                information, or   or otherwise
                                                                     otherwise access
                                                                                    access thethe Services,
                                                                                                    Services,
     using automated
     using  automated means,
                           means, such such asas scripts,
                                                   scripts, bots,
                                                              bots, robots,
                                                                      robots, spiders
                                                                                 spiders oror scrapers
                                                                                               scrapers
     Do not
   • Do  not do
              do anything
                  anything thatthat could
                                     could damage,
                                              damage, disable,         overburden or
                                                           disable, overburden          or impair
                                                                                           impair thethe proper
                                                                                                          proper
     working
     working or or appearance
                   appearance of    of the
                                        the Services,
                                              Services, suchsuch as as aa denial
                                                                           denial ofof service
                                                                                       service attack
                                                                                                  attack oror
     interference with
     interference          page rendering
                     with page     rendering or   or other
                                                      other functionality
                                                              functionality

B. .. Classmates
B.    Classmates Member
                      Member Conduct
                                  Conduct -- Monitoring
                                                Monitoring and and Enforcement.
                                                                      Enforcement. We    We dodo not
                                                                                                  not
actively monitor
actively  monitor the
                    the Communication
                         Communication Tools Tools or
                                                    or the
                                                       the Content
                                                           Content that that is
                                                                             is provided
                                                                                provided through
                                                                                           through such
                                                                                                      such
Communication Tools,
Communication               nor are
                    Tools, nor    are we
                                      we obligated
                                           obligated to
                                                      to do
                                                         do so.
                                                             so. Accordingly,
                                                                   Accordingly, we we do   not
                                                                                        do not
guarantee the
guarantee     the accuracy,
                  accuracy, integrity
                               integrity or
                                         or quality
                                             quality of
                                                     of the
                                                        the Content.
                                                             Content. Because
                                                                          Because individuals
                                                                                     individuals
sometimes choose
sometimes      choose not
                        not to
                            to comply
                                comply with
                                         with our
                                               our policies
                                                   policies and
                                                              and practices,     you may
                                                                    practices, you     may be
                                                                                            be exposed
                                                                                                 exposed
to Content
to Content that
              that you
                   you find
                        find offensive
                             offensive or or otherwise
                                             otherwise objectionable.
                                                         objectionable. We   We encourage
                                                                                  encourage you you to
                                                                                                     to
use the
use   the tools
          tools available
                 available on
                            on the
                                 the Classmates
                                     Classmates Services
                                                    Services to to report
                                                                    report any
                                                                            any Content     that you
                                                                                 Content that     you
think may
think  may violate
             violate the
                     the Community
                          Community Standards.
                                         Standards. We We may
                                                           may investigate
                                                                   investigate the
                                                                                 the complaints
                                                                                      complaints that
                                                                                                    that
come to
come    to our
           our attention,
                attention, but
                            but are
                                 are not
                                     not obligated
                                          obligated to
                                                     to do
                                                         do so.
                                                            so. IfIf we
                                                                     we choose
                                                                         choose to to investigate,
                                                                                      investigate, wewe
will take
will take any
           any action
                action that
                        that we
                             we believe
                                   believe is
                                            is appropriate
                                               appropriate inin our
                                                                 our sole
                                                                      sole discretion,
                                                                            discretion, such
                                                                                          such asas
issuing warnings,
issuing               removing the
          warnings, removing       the Content,
                                       Content, oror suspending
                                                     suspending or    or terminating
                                                                         terminating accounts.
                                                                                        accounts.
However, because
However,     because situations
                        situations and
                                     and interpretations
                                          interpretations vary,
                                                            vary, we we also
                                                                         also reserve
                                                                              reserve thethe right
                                                                                             right not
                                                                                                    not to
                                                                                                        to
take any
take   any action.
            action. In
                    In such
                       such cases,
                              cases, wewe may
                                            may not
                                                 not remove
                                                     remove Content
                                                                Content that
                                                                           that you
                                                                                you believe
                                                                                      believe isis
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 14 of 24
objectionable. Please
objectionable.   Please remember
                          remember thatthat you
                                             you can
                                                  can always
                                                      always choose
                                                               choose toto refrain
                                                                           refrain from
                                                                                   from using
                                                                                         using any
                                                                                               any
part of
part of the
        the Services    that exposes
             Services that   exposes youyou to
                                             to something
                                                something that
                                                            that you
                                                                  you are
                                                                       are uncomfortable
                                                                           uncomfortable with.
                                                                                            with.
Under no
Under   no circumstances
            circumstances will
                             will we
                                  we be
                                      be liable
                                          liable in
                                                 in any
                                                    any way
                                                        way for
                                                              for any
                                                                  any Content,   including any
                                                                       Content, including   any
errors or
errors or omissions
           omissions inin any
                          any Content
                               Content oror any
                                             any loss
                                                  loss or
                                                       or damage
                                                          damage of of any
                                                                       any kind
                                                                            kind incurred
                                                                                 incurred as
                                                                                           as aa
result of
result of the
          the use
               use of,
                   of, access
                       access toto or
                                   or denial
                                      denial ofof access
                                                  access to
                                                          to any
                                                             any Content.
                                                                   Content. In
                                                                             In addition,
                                                                                addition, we
                                                                                          we are
                                                                                              are
not responsible
not responsible for
                  for the
                      the conduct,
                           conduct, whether
                                      whether online
                                                 online or
                                                        or offline,
                                                           offline, of
                                                                    of any
                                                                       any user
                                                                            user of
                                                                                 of the
                                                                                     the Website
                                                                                         Website or
                                                                                                  or
member of
member    of these
             these Services.
                    Services.

C. Submitting
C.  Submitting or   or Posting
                        Posting Content
                                    Content on  on Classmates.
                                                     Classmates. We  We do
                                                                         do not
                                                                             not claim
                                                                                 claim ownership
                                                                                         ownership of  of
any of
any  of the
        the Content
             Content you you submit
                              submit or or post
                                           post through
                                                  through the
                                                            the Classmates
                                                                Classmates Services
                                                                              Services or or allow
                                                                                             allow usus to
                                                                                                        to
obtain from
obtain  from third
               third parties
                     parties to to include
                                   include inin the
                                                the Services.    Instead, you
                                                     Services. Instead,   you hereby
                                                                               hereby grant
                                                                                         grant usus aa
royalty-free, worldwide,
royalty-free,    worldwide, transferable,
                               transferable, sub-licensable,
                                                sub-licensable, non-exclusive
                                                                   non-exclusive license
                                                                                   license to to use,
                                                                                                  use,
reproduce, publish,
reproduce,    publish, store,
                          store, distribute,
                                  distribute, display,
                                                display, communicate,     perform, transmit,
                                                          communicate, perform,      transmit, create
                                                                                                  create
derivative works
derivative   works based
                     based upon,
                               upon, and
                                       and promote
                                             promote such
                                                        such Content   (in whole
                                                              Content (in  whole oror in
                                                                                       in part)
                                                                                          part) in
                                                                                                 in any
                                                                                                    any
medium now
medium     now known
                 known or  or hereafter
                              hereafter devised.
                                          devised. Please
                                                      Please remember
                                                               remember that
                                                                           that you
                                                                                you are
                                                                                      are ultimately
                                                                                           ultimately
responsible for
responsible     for all
                    all of
                        of your
                           your Content,
                                  Content, andand you
                                                    you therefore
                                                         therefore warrant
                                                                    warrant and
                                                                             and represent
                                                                                  represent thatthat you
                                                                                                      you
are entitled
are  entitled to
               to grant
                  grant the
                          the foregoing
                               foregoing license
                                            license and
                                                      and that
                                                           that the
                                                                 the Content
                                                                     Content does    not violate
                                                                              does not    violate any
                                                                                                    any
third party
third party rights.
             rights. NoNo compensation
                            compensation will  will be
                                                    be paid  for the
                                                       paid for  the use
                                                                     use of
                                                                          of your
                                                                             your Content.
                                                                                  Content.

4. SPECIAL
4. SPECIAL TERMS
           TERMS THAT
                  THAT APPLY
                       APPLY TO
                             TO INTELIUS
                                INTELIUS &
                                         &
US SEARCH
US  SEARCH USERS
            USERS
A. Intelius
A. Intelius and
            and US
                US Search
                   Search Member
                          Member Conduct.
                                 Conduct.

The following
The following member
              member conduct
                      conduct guidelines
                              guidelines apply
                                         apply to
                                               to and
                                                  and govern
                                                      govern your
                                                             your use
                                                                  use of
                                                                      of the
                                                                         the Intelius
                                                                             Intelius
or US
or US Search
      Search Services:
              Services:

     Do not
   • Do  not create
             create a a false
                         false identity,
                                identity, impersonate
                                            impersonate any  any person
                                                                   person or or entity,
                                                                                entity, or
                                                                                         or otherwise
                                                                                             otherwise
     misrepresent yourself,
     misrepresent    yourself, your
                                  your age
                                         age oror your
                                                  your affiliation
                                                         affiliation with
                                                                      with any
                                                                            any person
                                                                                 person or  or entity
                                                                                               entity
     Do not
   • Do  not register
             register more
                        more than
                               than oneone personal
                                             personal account/membership
                                                         account/membership or       or register
                                                                                         register on
                                                                                                   on behalf
                                                                                                      behalf
     of another
     of another person
                  person
     Do not
   • Do  not engage
             engage in  in behavior
                           behavior meant
                                        meant to to threaten,
                                                    threaten, harass,
                                                                  harass, intimidate
                                                                            intimidate or or bully
                                                                                             bully others
                                                                                                   others or
                                                                                                          or
     which  constitutes predatory
     which constitutes     predatory or  or stalking
                                             stalking conduct
                                                       conduct
     Do not
   • Do  not use
             use the
                   the Services
                        Services to  to seek
                                        seek information
                                               information about
                                                               about or or harm
                                                                           harm minors
                                                                                  minors in in any
                                                                                               any way
                                                                                                    way
     Do not
   • Do  not provide
             provide or or post
                           post private
                                  private communications
                                             communications from   from us
                                                                         us without     permission
                                                                              without permission
     Do not
   • Do  not violate
             violate any
                       any applicable
                            applicable local,
                                           local, state,
                                                   state, national
                                                           national andand international
                                                                             international lawlaw or
                                                                                                  or
     regulation
     regulation
     Do not
   • Do  not interfere
             interfere with,
                         with, interrupt,
                                interrupt, destroy
                                              destroy oror limit
                                                           limit the
                                                                  the functionality
                                                                       functionality ofof the
                                                                                           the Services
                                                                                                Services or
                                                                                                         or
     any computer
     any  computer software
                      software or  or hardware
                                       hardware or  or telecommunications
                                                       telecommunications equipmentequipment
     Do not
   • Do  not try
             try to
                 to gain
                     gain unauthorized
                           unauthorized accessaccess to to the
                                                           the Services,      other members'
                                                                 Services, other     members' accounts,
                                                                                                  accounts,
     or computers
     or computers connected
                      connected to   to the
                                        the Services
                                              Services
     Do not
   • Do  not resell
             resell any
                     any ofof the
                              the products
                                   products or  or services
                                                   services thatthat you
                                                                      you purchase
                                                                           purchase fromfrom usus
     Do not
   • Do  not collect
             collect users'
                       users' content
                               content or or information,
                                              information, or  or otherwise
                                                                  otherwise access
                                                                                access thethe Services,
                                                                                               Services,
     using automated
     using  automated means,
                          means, such such asas scripts,
                                                scripts, bots,
                                                           bots, robots,
                                                                   robots, spiders
                                                                             spiders oror scrapers
                                                                                           scrapers
     Do not
   • Do  not do
             do anything
                 anything that
                             that could
                                    could damage,
                                            damage, disable,        overburden or
                                                        disable, overburden         or impair
                                                                                       impair the
                                                                                                the proper
                                                                                                    proper
     working
     working oror appearance
                  appearance of    of the
                                       the Services,     such as
                                            Services, such       as aa denial
                                                                       denial ofof service
                                                                                   service attack
                                                                                             attack or
                                                                                                     or
     interference with
     interference         page rendering
                    with page     rendering or  or other
                                                   other functionality
                                                           functionality
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 15 of 24
B. FCRA
B. FCRA Restrictions.
          Restrictions. We
                        We do
                            do not
                               not provide
                                   provide consumer
                                           consumer reports
                                                      reports and
                                                              and are
                                                                  are not
                                                                      not a
                                                                          a consumer
                                                                            consumer
reporting agency
reporting agency as
                 as defined by the
                    defined by the Fair
                                   Fair Credit
                                        Credit Reporting
                                               Reporting Act
                                                         Act (15
                                                             (15 U.S.C.
                                                                 U.S.C. §
                                                                        § 1681b)
                                                                          1681b) (the
                                                                                 (the
“FCRA”).
       ,. The
          The Services cannot be
              Services cannot  be used
                                  used to
                                        to determine
                                           determine an
                                                      an individual's
                                                          individual’s eligibility
                                                                       eligibility for
                                                                                   for credit,
                                                                                       credit,
insurance, employment,
insurance, employment, housing
                        housing or
                                or any
                                    any other
                                        other purpose
                                              purpose prohibited
                                                        prohibited under
                                                                   under the
                                                                           the FCRA
                                                                                 FCRA
Federal Trade
Federal Trade Commission
              Commission oror court
                              court interpretations
                                    interpretations of
                                                    of the
                                                       the FCRA,
                                                            FCRA, or
                                                                   or similar
                                                                      similar statutes
                                                                               statutes oror
determinations.
determinations.

C. Additional
C. Additional Restrictions.
              Restrictions. When
                            When using
                                 using the
                                       the Intelius or US
                                           Intelius or US Search
                                                          Search Services,
                                                                 Services, you
                                                                           you
should not
should not assume
           assume that
                   that the
                        the data
                            data available
                                 available through
                                           through these
                                                    these Services   include a
                                                            Services include a complete
                                                                               complete
or accurate
or accurate representation
            representation of
                           of a
                              a person's
                                person’s criminal
                                         criminal or
                                                  or civil
                                                     civil judgment
                                                           judgment background
                                                                     background or
                                                                                 or other
                                                                                    other
information. Certain
information. Certain records,
                     records, such
                              such as
                                   as criminal,
                                      criminal, marriage,
                                                marriage, divorce, etc. may
                                                          divorce, etc. may not
                                                                            not be
                                                                                be
available in
available in all
             all states
                 states and
                        and counties.
                            counties. The
                                      The data
                                           data contained
                                                 contained in
                                                            in the
                                                               the databases
                                                                   databases used
                                                                             used by
                                                                                   by the
                                                                                      the
Services have
Services  have been
                 been compiled  from publicly
                       compiled from  publicly available
                                               available information
                                                         information (such
                                                                     (such as
                                                                           as from
                                                                              from court
                                                                                   court
records, phone
records, phone directories,
               directories, social
                            social networks,
                                   networks, business
                                              business websites,
                                                        websites, and
                                                                  and other
                                                                       other public
                                                                             public
sources) and
sources) and other
             other proprietary
                   proprietary sources
                               sources for
                                        for the
                                            the specific
                                                specific purposes
                                                         purposes of
                                                                   of locating
                                                                      locating individuals
                                                                               individuals
and/or providing
and/or providing general
                 general background
                          background information
                                       information about
                                                   about individuals.
                                                          individuals. Our technology
                                                                       Our technology
can also
can also analyze
         analyze public
                 public data  to reveal
                         data to reveal possible
                                        possible relationships,
                                                 relationships, even
                                                                even when   official
                                                                      when official
records aren't
records aren’t available.
               available. WE
                          WE HAVE
                              HAVE NOT
                                     NOT VERIFIED
                                           VERIFIED THE
                                                      THE DATA
                                                            DATA OR    INFORMATION
                                                                  OR INFORMATION
AVAILABLE THROUGH
AVAILABLE           THE SERVICES
          THROUGH THE             AND DO
                        SERVICES AND  DO NOT
                                         NOT WARRANT
                                             WARRANT ITS
                                                     ITS ACCURACY,
                                                         ACCURACY,
LEGITIMACY, TIMELINESS,
LEGITIMACY,             LEGALITY OR
            TIMELINESS, LEGALITY OR COMPLETENESS. ANY DATA
                                    COMPLETENESS. ANY  DATA OR
                                                            OR
INFORMATION PURCHASED
INFORMATION PURCHASED FROM
                      FROM US
                           US VIA
                              VIA THE
                                  THE SERVICES
                                      SERVICES IS PROVIDED "AS
                                               IS PROVIDED “AS IS,"
                                                               IS,”
WITHOUT WARRANTY
WITHOUT WARRANTY OF ANY KIND,
                 OF ANY KIND, EXPRESS
                              EXPRESS OR IMPLIED, INCLUDING,
                                      OR IMPLIED, INCLUDING, BUT
                                                             BUT
NOT LIMITED
NOT LIMITED TO, FITNESS FOR
            TO, FITNESS FOR A
                            A PARTICULAR
                              PARTICULAR PURPOSE,
                                         PURPOSE, TITLE,
                                                  TITLE, OR IMPLIED
                                                         OR IMPLIED
WARRANTIES OF
WARRANTIES OF MERCHANTABILITY
              MERCHANTABILITY OR
                              OR NON-INFRINGEMENT.
                                 NON-INFRINGEMENT.

D. Search
D. Search Products.
          Products. All
                      All reports
                          reports purchased
                                  purchased via
                                             via the
                                                 the Intelius and US
                                                     Intelius and US Search
                                                                     Search Services
                                                                              Services
are made
are made available
         available in
                   in the
                      the Account
                           Account section
                                   section of
                                           of the
                                              the applicable
                                                  applicable Website
                                                              Website for
                                                                      for a
                                                                          a limited
                                                                            limited time,
                                                                                    time,
as follows:
as follows:

    Intelius reports
  • Intelius reports are
                     are made
                         made available
                              available for
                                        for 45
                                            45 days
                                                days from
                                                     from date
                                                           date of
                                                                of purchase.
                                                                   purchase.
    US Search
  • US  Search reports
                 reports are
                         are made
                             made available
                                  available for
                                             for 1
                                                 1 year
                                                   year from
                                                        from date  of purchase.
                                                             date of  purchase.
    Reports obtained
  • Reports obtained via
                     via a
                         a subscription
                           subscription service
                                        service are
                                                are made
                                                    made available
                                                         available for
                                                                   for as
                                                                       as long
                                                                          long as
                                                                               as the
                                                                                  the
    subscription remains
    subscription remains active.
                         active.

To extend
To extend their
          their availability,
                availability, search
                              search reports
                                     reports may
                                             may be
                                                 be printed
                                                    printed or
                                                            or saved
                                                               saved digitally
                                                                     digitally using
                                                                               using
common web
common  web browser
             browser features.
                       features.

5. OUR
5.     PROPERTY RIGHTS
   OUR PROPERTY RIGHTS
The Services,
The Services, and
               and all
                   all of
                       of the
                          the content,
                              content, information
                                       information and
                                                   and other
                                                       other material
                                                             material that
                                                                      that they
                                                                            they contain,
                                                                                 contain,
other than
other than the
           the Content
               Content posted
                        posted by
                                by our
                                   our users,
                                        users, are
                                               are owned
                                                   owned by
                                                          by us,
                                                             us, or
                                                                 or our
                                                                    our third
                                                                        third party
                                                                              party
licensors, and
licensors, and are
               are protected
                   protected by
                             by intellectual
                                 intellectual property
                                              property and
                                                       and other
                                                           other rights
                                                                 rights and
                                                                        and laws
                                                                            laws
throughout the
throughout  the world.
                world. Subject
                       Subject to
                               to your
                                  your compliance
                                        compliance with
                                                    with these
                                                         these Terms
                                                               Terms ofof Service,
                                                                          Service, we
                                                                                   we
grant you
grant you aa limited,
             limited, revocable,
                      revocable, non-exclusive,
                                 non-exclusive, non-assignable,
                                                non-assignable, non-sublicenseable
                                                                non-sublicenseable
license for
license for the
            the period  of your
                period of  your membership
                                membership to
                                            to access
                                               access the
                                                      the Services and view
                                                          Services and view any
                                                                            any
materials available
materials  available on
                      on the
                         the Services
                             Services for
                                      for the
                                          the sole
                                               sole purpose
                                                    purpose of
                                                            of using
                                                               using the
                                                                     the Services.
                                                                         Services. Aside
                                                                                   Aside
from this
from this limited
          limited license,
                  license, nothing
                           nothing found
                                   found on
                                          on the
                                              the Services
                                                  Services maybe
                                                           maybe copied,
                                                                   copied, reproduced,
                                                                           reproduced,
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 16 of 24
republished, distributed,
republished,  distributed, sold,
                             sold, licensed,
                                    licensed, transferred
                                                transferred or
                                                             or modified
                                                                 modified without
                                                                            without our
                                                                                     our express
                                                                                           express
written permission.
written permission. InIn addition,
                          addition, the
                                      the trademarks,
                                          trademarks, domain
                                                         domain names,
                                                                  names, logos
                                                                            logos and
                                                                                   and service
                                                                                         service
marks displayed
marks  displayed onon the
                       the Services
                            Services areare our
                                              our property
                                                  property or
                                                            or the
                                                               the property
                                                                    property of
                                                                              of our
                                                                                 our licensors.
                                                                                      licensors. This
                                                                                                  This
Agreement does
Agreement   does not
                   not grant    you any
                        grant you    any right
                                           right or
                                                 or license
                                                    license with  respect to
                                                             with respect   to any
                                                                               any such
                                                                                    such
trademarks, domain
trademarks,  domain names,
                        names, logos
                                  logos or
                                         or service
                                              service marks.
                                                       marks. If
                                                              If you
                                                                 you are
                                                                      are aware
                                                                           aware of
                                                                                  of Materials
                                                                                      Materials on
                                                                                                 on
the Services
the Services that
              that infringes
                    infringes the
                                the copyright
                                     copyright oror other
                                                    other right
                                                          right of
                                                                 of a
                                                                    a third
                                                                      third party,
                                                                            party, please
                                                                                   please contact
                                                                                             contact
us through
us through the
            the Copyright
                Copyright Infringement
                              Infringement Policy
                                               Policy process,
                                                       process, which
                                                                 which isis described
                                                                            described in in Section
                                                                                            Section 9
                                                                                                    9
below.
below.

6. AVAILABILITY
6. AVAILABILITY OF SERVICES
                OF SERVICES
We do
We  do not
       not provide
            provide youyou with
                             with access
                                   access to
                                           to the
                                              the Internet
                                                   Internet oror the
                                                                 the equipment
                                                                       equipment necessary
                                                                                     necessary to  to
access the
access  the Internet
             Internet oror the
                            the Services.   You are
                                 Services. You    are responsible
                                                       responsible for for the
                                                                           the fees
                                                                                fees charged
                                                                                       charged by by others
                                                                                                      others
to obtain
to obtain access
           access toto the
                        the Services
                             Services and
                                        and for
                                             for obtaining
                                                  obtaining the
                                                              the equipment
                                                                   equipment necessary
                                                                                  necessary to  to access
                                                                                                   access
the Services.
the Services. From
                From time
                        time to
                              to time
                                 time we
                                       we may
                                          may modify,
                                                 modify, suspend
                                                           suspend or  or discontinue
                                                                          discontinue any  any of
                                                                                                of the
                                                                                                   the
Services with
Services   with or
                 or without
                    without notice
                              notice to
                                      to you.
                                         you. We
                                               We shall
                                                    shall not
                                                           not be
                                                                be liable
                                                                    liable to
                                                                            to you
                                                                               you for
                                                                                     for any
                                                                                          any such
                                                                                               such
modification, suspension
modification,   suspension or   or discontinuance.
                                   discontinuance. We  We may
                                                            may establish
                                                                  establish certain
                                                                               certain policies
                                                                                         policies and
                                                                                                   and
practices concerning
practices  concerning use  use of
                                of the
                                   the Services,
                                       Services, such
                                                   such as as the
                                                              the maximum
                                                                   maximum number
                                                                                number of   of email
                                                                                               email
messages, search
messages,    search reports,
                       reports, message
                                  message board
                                             board postings
                                                      postings oror other
                                                                     other Content
                                                                             Content that
                                                                                        that can
                                                                                             can be
                                                                                                  be sent
                                                                                                       sent
through the
through  the Services
              Services and and the
                                the number
                                     number ofof days
                                                  days that
                                                         that these
                                                              these items
                                                                      items will
                                                                              will be
                                                                                    be retained
                                                                                       retained onon our
                                                                                                      our
systems. We
systems.   We have
                have nono responsibility
                            responsibility or
                                           or liability
                                               liability for
                                                         for the
                                                             the deletion
                                                                  deletion oror failure
                                                                                 failure to
                                                                                          to store
                                                                                             store any
                                                                                                    any
messages and
messages    and other
                  other communications
                          communications or   or other
                                                  other Content,
                                                          Content, oror search
                                                                        search reports
                                                                                   reports maintained
                                                                                             maintained oror
transmitted by
transmitted   by or
                  or through
                     through thethe Services.
                                     Services. WeWe reserve
                                                      reserve the
                                                                the right
                                                                     right to
                                                                            to change
                                                                               change our our practices
                                                                                               practices
and policies
and  policies at
               at any
                  any time,
                        time, in
                               in our
                                  our sole
                                      sole discretion,
                                           discretion, with
                                                          with or
                                                                or without    notice to
                                                                   without notice     to you.
                                                                                          you.

7. LINKING
7. LINKING TO
           TO OR FROM THE
              OR FROM THE SERVICES
                          SERVICES
You cannot
You  cannot link
              link to
                   to the
                      the Services   without our
                          Services without     our prior
                                                   prior written    consent. While
                                                         written consent.      While the
                                                                                      the Services
                                                                                          Services
may have
may  have links
           links to
                  to the
                     the websites
                         websites ofof third
                                       third parties,
                                              parties, we
                                                       we have
                                                            have no no control
                                                                        control over
                                                                                over those
                                                                                      those
websites. We
websites.  We areare not
                     not responsible
                         responsible or or liable
                                           liable for
                                                  for any
                                                      any content,
                                                            content, advertising,
                                                                        advertising, products,
                                                                                      products,
services, information
services, information or or other
                            other materials
                                   materials onon or
                                                  or available
                                                     available from
                                                                  from those
                                                                         those websites.   We are
                                                                                websites. We   are
also not
also not responsible
         responsible or or liable,
                           liable, directly  or indirectly,
                                   directly or  indirectly, for
                                                            for any
                                                                any damage
                                                                       damage or or loss
                                                                                    loss caused
                                                                                         caused or
                                                                                                 or
alleged to
alleged to be
           be caused
                caused byby or
                             or in
                                in connection
                                   connection with
                                                 with use
                                                      use ofof or
                                                               or reliance
                                                                   reliance on
                                                                             on any
                                                                                 any content,
                                                                                      content,
advertising, products,
advertising,  products, services,
                          services, information
                                     information oror other
                                                      other materials
                                                              materials on on those
                                                                              those websites.
                                                                                      websites.

8. TERMINATION
8. TERMINATION
You may
You  may terminate
           terminate youryour account,
                               account, for
                                          for any
                                              any or
                                                   or no
                                                      no reason,
                                                          reason, atat any
                                                                       any time
                                                                            time by   contacting
                                                                                  by contacting
Customer Support
Customer                through the
            Support through        the applicable
                                        applicable Website
                                                    Website (see
                                                               (see Section
                                                                     Section 2 2 above
                                                                                 above for
                                                                                         for more
                                                                                             more
information about
information   about termination
                       termination of of Paid
                                         Paid Services).
                                               Services). We
                                                           We maymay terminate
                                                                      terminate your
                                                                                  your account,
                                                                                        account, for
                                                                                                  for
any or
any  or no
        no reason,
            reason, at at any
                          any time,
                                time, with
                                       with or
                                            or without
                                               without notice.
                                                        notice. If
                                                                 If we  determine, in
                                                                    we determine,    in our
                                                                                        our sole
                                                                                             sole
discretion, that
discretion,  that you
                    you are
                         are not
                              not in
                                   in compliance   with the
                                      compliance with    the Terms
                                                              Terms of of Service  or Privacy
                                                                          Service or   Privacy Policy,
                                                                                                Policy,
we reserve
we  reserve the
              the right
                    right to
                          to restrict,
                             restrict, suspend
                                        suspend oror terminate
                                                     terminate your
                                                                 your account.
                                                                        account. Upon
                                                                                  Upon anyany
termination of
termination   of your
                  your account,
                         account, we we may
                                         may immediately
                                              immediately deactivate
                                                            deactivate or or delete  your account
                                                                              delete your  account
and all
and  all related
         related information
                   information and/or
                                  and/or bar
                                          bar any
                                               any further
                                                    further access
                                                            access to to your
                                                                         your account,
                                                                               account, Content
                                                                                          Content or
                                                                                                   or
information. If
information.   If you
                  you have
                        have purchased
                              purchased PaidPaid Services
                                                  Services from
                                                             from us,
                                                                    us, any
                                                                        any termination
                                                                             termination byby you,
                                                                                              you, or
                                                                                                    or
by us
by  us with
       with cause,
             cause, is is subject
                          subject toto the
                                       the no-refund
                                           no-refund policy
                                                       policy described
                                                                described in
                                                                           in Section
                                                                               Section 2(D)
                                                                                        2(D) above.
                                                                                              above.
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 17 of 24
9. COPYRIGHT
9. COPYRIGHT INFRINGEMENT
             INFRINGEMENT POLICY
                          POLICY
In compliance
In               with the
   compliance with     the Digital
                           Digital Millennium
                                   Millennium Copyright    Act ("DMCA"),
                                               Copyright Act   ("DMCA"), we    have established
                                                                           we have   established
the procedure
the  procedure outlined
                  outlined below
                           below toto address
                                      address alleged
                                               alleged copyright
                                                         copyright infringement
                                                                   infringement on
                                                                                 on the
                                                                                    the
Services. If
Services.   If you
               you believe
                   believe that
                            that your
                                  your work
                                       work has
                                            has been
                                                  been copied   and has
                                                         copied and  has been
                                                                          been posted
                                                                                posted on
                                                                                       on the
                                                                                           the
Services in
Services   in aa way
                 way that
                      that constitutes
                           constitutes copyright
                                        copyright infringement,
                                                   infringement, you
                                                                  you may
                                                                       may provide
                                                                            provide us
                                                                                    us with
                                                                                       with
notice of
notice  of your
           your complaint
                 complaint byby providing
                                 providing our
                                           our Designated
                                               Designated Copyright
                                                             Copyright Agent
                                                                         Agent with
                                                                               with the
                                                                                    the
following information
following  information inin writing:
                            writing:

  1. The
  1.       electronic or
     The electronic    or physical
                          physical signature
                                    signature of of the
                                                    the owner
                                                        owner of of the
                                                                    the copyright
                                                                        copyright oror a
                                                                                       a person
                                                                                         person
     authorized to
     authorized   to act
                      act on
                          on the
                              the owner's
                                  owner's behalf;
                                            behalf;
  2. Identification
  2. Identification of
                     of the
                        the copyrighted
                            copyrighted work
                                           work that
                                                  that you
                                                       you claim
                                                             claim has
                                                                    has been
                                                                         been infringed;
                                                                               infringed;
  3. Identification
  3. Identification of
                     of the
                        the material
                            material that
                                      that is
                                            is claimed
                                               claimed toto be
                                                             be infringing,
                                                                infringing, with
                                                                            with information
                                                                                  information about
                                                                                                about
     its location
     its location reasonably
                  reasonably specific
                                 specific to
                                          to permit
                                              permit us
                                                      us to
                                                          to locate
                                                             locate the
                                                                     the material;
                                                                          material;
  4. Your
  4. Your name,
            name, address,
                    address, telephone
                               telephone number,
                                           number, andand email
                                                            email address;
                                                                   address;
  5. A
  5. A statement
        statement byby you
                        you that
                             that you
                                  you have
                                       have a a good
                                                 good faith
                                                       faith belief
                                                              belief that
                                                                     that the
                                                                          the disputed   use is
                                                                              disputed use    is not
                                                                                                 not
     authorized by
     authorized   by the
                      the copyright
                           copyright owner,
                                     owner, itsits agent,
                                                   agent, oror the
                                                               the law;
                                                                   law; and
                                                                         and
  6. A
  6. A statement,
        statement, made
                     made under
                            under penalty
                                   penalty of of perjury,
                                                 perjury, that
                                                           that the
                                                                the above
                                                                     above information
                                                                            information inin your
                                                                                             your
     notification is
     notification  is accurate
                      accurate and
                                 and that
                                     that you
                                           you are
                                                 are the
                                                     the copyright
                                                          copyright owner
                                                                      owner oror are
                                                                                 are authorized
                                                                                      authorized to
                                                                                                  to
     act on
     act  on the
             the copyright
                 copyright owner's
                              owner's behalf.
                                       behalf.

To be
To be effective,
      effective, your
                 your notification
                      notification must
                                   must be
                                        be in
                                            in writing
                                               writing and
                                                       and include
                                                             include the
                                                                      the above
                                                                          above information.
                                                                                information.
Our Designated
Our Designated Copyright
                 Copyright Agent
                             Agent to
                                   to receive
                                      receive your
                                               your notification
                                                     notification is:
                                                                  is:

Name of
Name    of Agent:Intellectual
           Agent:Intellectual Property
                                Property Manager
                                          Manager
Address:1501 Fourth
Address:1501     Fourth Avenue,
                         Avenue, Suite
                                    Suite 400,
                                          400, Seattle,  WA 98101
                                               Seattle, WA    98101
Telephone Number
Telephone    Number of of Designated
                          Designated Agent:(206)
                                          Agent:(206) 301-5800
                                                         301-5800
Facsimile Number
Facsimile   Number of of Designated
                         Designated Agent:(206)
                                         Agent:(206) 301-5795
                                                        301-5795
Email Address
Email   Address Designated
                  Designated Agent:
                                 Agent: copyrightnotice@peopleconnect.us
                                          copyrightnotice@peopleconnect.us
We, in
We,  in our
        our sole
            sole discretion,
                 discretion, reserve
                             reserve the
                                       the right
                                           right to
                                                 to refuse
                                                    refuse additional
                                                           additional Content
                                                                      Content from
                                                                               from members
                                                                                     members
who have
who  have posted
           posted allegedly
                   allegedly infringing
                              infringing material,
                                         material, to
                                                    to delete
                                                       delete the
                                                              the material,
                                                                  material, and/or
                                                                            and/or to
                                                                                   to
terminate such
terminate  such members'
                 members' accounts.
                           accounts.

After receiving
After receiving a a notification,
                    notification, wewe will
                                         will process   and investigate
                                              process and     investigate the
                                                                            the notification
                                                                                notification and
                                                                                               and will
                                                                                                    will
take appropriate
take  appropriate actions
                    actions under
                              under thethe DMCA
                                            DMCA and  and other
                                                          other applicable
                                                                  applicable intellectual
                                                                              intellectual property
                                                                                              property
laws. Upon
laws.  Upon receipt
              receipt of
                       of a
                          a notification
                             notification that
                                            that complies
                                                  complies or or substantially
                                                                 substantially complies
                                                                                complies withwith the
                                                                                                  the
DMCA (as
DMCA    (as set
             set forth
                 forth above),
                       above), we  we will
                                       will act
                                            act expeditiously
                                                 expeditiously to to remove
                                                                     remove oror disable    access to
                                                                                 disable access      to
any material
any  material claimed
               claimed toto be   infringing or
                             be infringing     or claimed
                                                  claimed toto be
                                                               be the
                                                                   the subject
                                                                        subject of
                                                                                of infringing
                                                                                    infringing activity,
                                                                                                 activity,
and will
and  will act
          act expeditiously
              expeditiously to to remove
                                   remove or  or disable  access to
                                                 disable access     to any
                                                                       any reference
                                                                            reference or or link
                                                                                            link to
                                                                                                 to
material or
material  or activity
             activity that
                      that is
                            is claimed
                               claimed to to be   infringing. We
                                              be infringing.   We will   promptly take
                                                                    will promptly  take reasonable
                                                                                          reasonable
steps to
steps  to notify
          notify the
                 the member
                      member that that is
                                       is the
                                          the subject
                                                subject of
                                                         of the
                                                            the notification
                                                                 notification that
                                                                              that it
                                                                                    it has
                                                                                       has removed
                                                                                            removed or  or
disabled access
disabled   access toto such
                       such material.
                              material.

If you
If you are
       are subject
           subject to
                   to a
                      a notification,
                        notification, you
                                      you may
                                          may provide
                                               provide us
                                                        us with a counter
                                                           with a counter notification
                                                                          notification by
                                                                                       by
providing our
providing  our Designated
               Designated Copyright     Agent the
                            Copyright Agent   the following
                                                  following information
                                                            information in
                                                                        in writing:
                                                                           writing:

  1. Your
  1. Your physical
           physical or
                     or electronic
                        electronic signature;
                                   signature;
  2. Identification
  2. Identification of
                    of the
                       the material
                           material that
                                    that has
                                         has been
                                             been removed
                                                  removed or
                                                          or to
                                                             to which
                                                                which access
                                                                      access has
                                                                             has been
                                                                                 been
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 18 of 24
     disabled
     disabled andand the
                       the location
                            location atat which
                                           which the
                                                  the material
                                                       material appeared
                                                                   appeared before
                                                                               before it it was
                                                                                            was removed
                                                                                                removed
     or access
     or access to to it
                      it was
                         was disabled;
                               disabled;
  3. A
  3. A statement
       statement under
                     under penalty
                              penalty of of perjury
                                            perjury that
                                                     that you
                                                           you have
                                                                 have a a good
                                                                          good faith
                                                                                 faith belief
                                                                                        belief that
                                                                                               that the
                                                                                                    the
     material was
     material   was removed
                       removed or  or disabled   as a
                                       disabled as    a result
                                                        result of
                                                                of mistake
                                                                    mistake oror misidentification
                                                                                  misidentification ofof the
                                                                                                         the
     material to
     material   to be
                   be removed
                        removed or   or disabled;
                                        disabled; and
                                                    and
  4. Your
  4. Your name,
            name, address,
                     address, andand telephone
                                        telephone number,
                                                     number, andand a a statement
                                                                         statement that
                                                                                      that you
                                                                                            you consent
                                                                                                consent to to
     the jurisdiction
     the  jurisdiction of of Federal
                             Federal District
                                        District Court
                                                 Court for
                                                         for the
                                                             the judicial
                                                                  judicial district
                                                                            district in
                                                                                     in which   your
                                                                                        which your
     address is
     address    is located,
                   located, or or if
                                  if your
                                     your address
                                            address isis outside
                                                         outside of of the
                                                                       the United
                                                                            United States,
                                                                                     States, for
                                                                                              for any
                                                                                                  any
     judicial district
     judicial  district in
                         in which
                            which we we may
                                         may bebe found
                                                   found and
                                                           and that
                                                                 that you
                                                                       you will
                                                                            will accept
                                                                                 accept service
                                                                                           service of
                                                                                                   of
     process from
     process    from the
                       the person
                             person who      provided the
                                      who provided      the initial
                                                             initial notification
                                                                     notification of
                                                                                   of alleged
                                                                                       alleged
     infringement.
     infringement.

Upon receipt
Upon   receipt of
               of a
                  a proper counter notification
                    proper counter notification under
                                                under the
                                                      the DMCA
                                                           DMCA (as (as set
                                                                        set forth
                                                                            forth above),
                                                                                  above), we
                                                                                          we
will promptly
will promptly provide
              provide the
                       the person
                           person who  provided the
                                  who provided   the initial
                                                     initial notification
                                                             notification with
                                                                          with a
                                                                               a copy
                                                                                 copy of
                                                                                      of the
                                                                                         the
counter notification
counter notification and
                     and inform
                         inform that
                                  that person
                                       person that
                                               that we
                                                    we will reinstate the
                                                       will reinstate the removed
                                                                          removed material
                                                                                     material
or cease
or       disabling access
   cease disabling  access to
                            to it
                               it in
                                  in ten
                                     ten (10)
                                         (10) business
                                              business days.   Additionally, we
                                                       days. Additionally,   we will
                                                                                will replace
                                                                                     replace
the removed
the removed material
             material and
                      and cease
                          cease disabling
                                disabling access
                                          access toto it
                                                      it not
                                                         not less
                                                             less than
                                                                  than ten
                                                                       ten (10),
                                                                           (10), nor
                                                                                 nor more
                                                                                     more
than fourteen
than fourteen (14)
              (14) business
                   business days
                            days following
                                 following receipt
                                           receipt of
                                                    of the
                                                       the counter
                                                           counter notice,
                                                                    notice, unless
                                                                            unless our
                                                                                   our
Designated Copyright
Designated                 Agent first
               Copyright Agent   first receives
                                       receives notice
                                                 notice from
                                                        from the
                                                             the person
                                                                 person who
                                                                        who submitted
                                                                             submitted the
                                                                                        the
initial notification
initial notification that
                     that such
                          such person
                               person hashas filed
                                             filed an
                                                   an action
                                                      action seeking
                                                             seeking a
                                                                     a court order to
                                                                       court order to restrain
                                                                                      restrain
you from
you from engaging
         engaging in
                  in infringing
                     infringing activity
                                activity relating
                                         relating to
                                                  to the
                                                     the material
                                                         material on
                                                                  on the
                                                                     the Services.
                                                                         Services.

10. DISCLAIMER
10. DISCLAIMER OF WARRANTIES
               OF WARRANTIES
YOU UNDERSTAND
YOU UNDERSTAND AND
               AND AGREE
                   AGREE THAT:
                         THAT:

THE SERVICES
THE          ARE PROVIDED
    SERVICES ARE PROVIDED ON AN "AS
                          ON AN "AS IS"
                                    IS" AND
                                        AND "AS
                                            "AS AVAILABLE"
                                                AVAILABLE" BASIS.
                                                           BASIS. WE
                                                                  WE
DISCLAIM TO
DISCLAIM TO THE
            THE FULLEST
                FULLEST EXTENT
                        EXTENT PERMISSIBLE
                               PERMISSIBLE BY
                                           BY LAW,
                                              LAW, AND
                                                   AND YOU
                                                       YOU WAIVE,
                                                           WAIVE,
ALL WARRANTIES
ALL WARRANTIES OF ANY KIND,
               OF ANY KIND, WHETHER
                            WHETHER EXPRESS,
                                    EXPRESS, IMPLIED,
                                             IMPLIED, OR
                                                      OR
STATUTORY, INCLUDING
STATUTORY, INCLUDING WITHOUT
                     WITHOUT LIMITATION
                             LIMITATION THE
                                        THE IMPLIED WARRANTIES OF
                                            IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS
MERCHANTABILITY, FITNESS FOR
                         FOR A
                             A PARTICULAR
                               PARTICULAR PURPOSE,
                                          PURPOSE, TITLE
                                                   TITLE AND
                                                         AND NON-
                                                             NON-
INFRINGEMENT. THE
INFRINGEMENT. THE FUNCTIONS,
                  FUNCTIONS, MATERIALS
                             MATERIALS AND
                                       AND CONTENT
                                           CONTENT OF
                                                   OF THE
                                                      THE
SERVICES ARE
SERVICES ARE NOT
             NOT WARRANTED
                 WARRANTED TO BE UNINTERRUPTED,
                           TO BE UNINTERRUPTED, TIMELY,
                                                TIMELY, SECURE
                                                        SECURE
OR ERROR-FREE,
OR ERROR-FREE, AND
               AND WE
                    WE MAKE
                       MAKE NO
                            NO WARRANTY
                               WARRANTY THAT
                                        THAT THE
                                              THE INFORMATION
                                                  INFORMATION ON
                                                              ON
THE SERVICES
THE          WILL BE
    SERVICES WILL BE ACCURATE,
                     ACCURATE, CURRENT
                               CURRENT OR
                                       OR RELIABLE
                                          RELIABLE OR
                                                   OR THAT THE
                                                      THAT THE
QUALITY ANY
QUALITY ANY PRODUCTS,
            PRODUCTS, INFORMATION
                       INFORMATION OR
                                   OR OTHER   MATERIAL PURCHASED
                                      OTHER MATERIAL   PURCHASED
OR OBTAINED
OR           BY YOU
   OBTAINED BY  YOU THROUGH  THE SERVICES
                    THROUGH THE  SERVICES WILL
                                           WILL MEET YOUR
                                                MEET YOUR
EXPECTATIONS. WE
EXPECTATIONS.  WE DISCLAIM
                  DISCLAIM ANY
                           ANY RESPONSIBILITY
                               RESPONSIBILITY FOR
                                              FOR THE
                                                  THE DELETION,
                                                      DELETION,
FAILURE TO
FAILURE TO STORE,
           STORE, MISDELIVERY,
                  MISDELIVERY, OR UNTIMELY DELIVERY
                               OR UNTIMELY DELIVERY OF  ANY
                                                     OF ANY
INFORMATION OR
INFORMATION  OR MATERIAL. YOU ASSUME
                MATERIAL. YOU ASSUME THE
                                      THE ENTIRE
                                          ENTIRE RISK
                                                 RISK OF LOSS AND
                                                      OF LOSS AND
DAMAGE DUE
DAMAGE DUE TO YOUR USE
           TO YOUR USE OF
                       OF THE
                          THE SERVICES, INCLUDING BUT
                              SERVICES, INCLUDING BUT NOT
                                                      NOT LIMITED
                                                          LIMITED
TO THE
TO THE COST
       COST OF
            OF REPAIRS
               REPAIRS OR CORRECTIONS TO
                       OR CORRECTIONS TO YOUR
                                         YOUR HARDWARE
                                              HARDWARE OR
                                                       OR
SOFTWARE. SOME
SOFTWARE. SOME JURISDICTIONS DO NOT
               JURISDICTIONS DO NOT ALLOW
                                    ALLOW THE
                                          THE EXCLUSION
                                              EXCLUSION OF
                                                        OF
CERTAIN WARRANTIES,
CERTAIN WARRANTIES, AND
                    AND AS
                        AS A
                           A CONSEQUENCE
                             CONSEQUENCE SOME
                                         SOME OF
                                              OF THE ABOVE
                                                 THE ABOVE
DISCLAIMERS MAY
DISCLAIMERS MAY NOT APPLY TO
                NOT APPLY TO YOU.
                             YOU.

11. LIMITATIONS
11. LIMITATIONS OF LIABILITY
                OF LIABILITY
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 19 of 24
YOUR USE
YOUR USE OF THE SERVICES
         OF THE  SERVICES IS ENTIRELY AT
                          IS ENTIRELY AT YOUR
                                         YOUR SOLE
                                               SOLE RISK.
                                                    RISK. WE,
                                                          WE, OUR
                                                              OUR
PARENTS, SUBSIDIARIES
PARENTS, SUBSIDIARIES AND
                      AND OTHER  AFFILIATES, AND
                          OTHER AFFILIATES,  AND THEIR RESPECTIVE
                                                 THEIR RESPECTIVE
OWNERS, DIRECTORS,
OWNERS, DIRECTORS, OFFICERS,  EMPLOYEES, LICENSORS,
                   OFFICERS, EMPLOYEES,   LICENSORS, AGENTS
                                                      AGENTS AND
                                                              AND
CONTRACTORS SHALL
CONTRACTORS  SHALL NOT
                   NOT BE
                        BE LIABLE
                           LIABLE FOR
                                  FOR ANY
                                      ANY INDIRECT,
                                          INDIRECT, INCIDENTAL,
                                                    INCIDENTAL,
CONSEQUENTIAL, SPECIAL,
CONSEQUENTIAL,          EXEMPLARY OR
               SPECIAL, EXEMPLARY      PUNITIVE DAMAGES
                                   OR PUNITIVE  DAMAGES OR  LOSSES
                                                         OR LOSSES
(INCLUDING WITHOUT
(INCLUDING WITHOUT LIMITATION
                   LIMITATION LOSS
                              LOSS OF PROFITS, GOODWILL,
                                   OF PROFITS, GOODWILL, USE,
                                                         USE, DATA
                                                              DATA
OR OTHER
OR        INTANGIBLE LOSSES),
    OTHER INTANGIBLE LOSSES), WHICH
                              WHICH YOU
                                    YOU MAY
                                        MAY INCUR
                                            INCUR IN
                                                  IN CONNECTION
                                                     CONNECTION
WITH THE
WITH     USE OF,
     THE USE OF, OR INABILITY TO
                 OR INABILITY    USE, THE
                              TO USE, THE SERVICES. IN ADDITION,
                                          SERVICES. IN ADDITION, OUR
                                                                 OUR
AGGREGATE LIABILITY
AGGREGATE LIABILITY WILL
                    WILL NOT
                         NOT EXCEED
                             EXCEED THE
                                    THE GREATER
                                        GREATER OF ONE HUNDRED
                                                OF ONE HUNDRED
DOLLARS ($100)
DOLLARS ($100) OR THE AMOUNT
               OR THE AMOUNT YOU
                             YOU HAVE
                                 HAVE PAID
                                      PAID US
                                           US IN
                                              IN THE
                                                 THE TWELVE
                                                     TWELVE
MONTHS PRIOR
MONTHS PRIOR TO
             TO THE DATE ON
                THE DATE ON WHICH
                            WHICH YOUR
                                  YOUR CLAIM
                                       CLAIM AROSE.
                                             AROSE. THE
                                                    THE
FOREGOING LIMITATIONS
FOREGOING LIMITATIONS OF LIABILITY ARE
                      OF LIABILITY ARE PART
                                       PART OF
                                            OF THE BASIS OF
                                               THE BASIS    THE
                                                         OF THE
BARGAIN BETWEEN
BARGAIN BETWEEN YOU
                YOU AND
                    AND US
                        US AND
                           AND SHALL APPLY TO
                               SHALL APPLY    ALL CLAIMS
                                           TO ALL CLAIMS OF
                                                         OF
LIABILITY (INCLUDING
LIABILITY (INCLUDING WITHOUT
                     WITHOUT LIMITATION
                             LIMITATION WARRANTY,
                                        WARRANTY, TORT,
                                                  TORT, NEGLIGENCE,
                                                        NEGLIGENCE,
CONTRACT OR
CONTRACT OR STRICT LIABILITY), EVEN
            STRICT LIABILITY), EVEN IF WE HAVE
                                    IF WE HAVE BEEN
                                               BEEN TOLD
                                                    TOLD OF
                                                         OF THE
                                                            THE
POSSIBILITY OF
POSSIBILITY    ANY SUCH
            OF ANY      DAMAGE AND
                   SUCH DAMAGE AND EVEN
                                   EVEN IF
                                        IF THE
                                           THE AVAILABLE
                                               AVAILABLE REMEDIES
                                                         REMEDIES
FAIL THEIR
FAIL THEIR ESSENTIAL
           ESSENTIAL PURPOSE.
                     PURPOSE. SOME
                              SOME JURISDICTIONS DO NOT
                                   JURISDICTIONS DO NOT ALLOW
                                                        ALLOW THE
                                                              THE
LIMITATION OF
LIMITATION OF LIABILITY
              LIABILITY FOR
                        FOR INCIDENTAL OR CONSEQUENTIAL
                            INCIDENTAL OR                DAMAGES,
                                          CONSEQUENTIAL DAMAGES,
AND AS
AND  AS A
        A CONSEQUENCE
          CONSEQUENCE SOME     OF THE
                         SOME OF      ABOVE LIMITATIONS
                                  THE ABOVE LIMITATIONS MAY
                                                        MAY NOT
                                                            NOT APPLY
                                                                APPLY
TO YOU.
TO YOU. IN
        IN ANY
           ANY SUCH
               SUCH CASE,
                    CASE, OUR LIABILITY WILL
                          OUR LIABILITY WILL BE
                                             BE LIMITED
                                                LIMITED TO
                                                        TO THE
                                                           THE FULLEST
                                                               FULLEST
EXTENT PERMITTED
EXTENT  PERMITTED BY
                  BY APPLICABLE
                     APPLICABLE LAW.
                                 LAW.

12. INDEMNIFICATION
12. INDEMNIFICATION
You shall
You shall indemnify
          indemnify and
                    and hold
                        hold harmless,
                             harmless, and
                                       and at
                                           at our
                                              our request,
                                                  request, defend us, our
                                                           defend us, our parents,
                                                                          parents,
subsidiaries, and
subsidiaries, and other
                  other affiliates,
                        affiliates, as
                                    as well as their
                                       well as their respective
                                                     respective owners,
                                                                owners, directors,  officers,
                                                                         directors, officers,
shareholders, employees,
shareholders,  employees, licensors,
                            licensors, agents
                                       agents and
                                                and contractors
                                                     contractors (each,
                                                                 (each, an
                                                                        an "Indemnified
                                                                            "Indemnified
Party") from
Party") from and
             and against
                 against any
                         any and
                             and all
                                  all claims,
                                      claims, proceedings,
                                              proceedings, damages,   injuries, liabilities,
                                                           damages, injuries,   liabilities,
losses, costs
losses, costs and
              and expenses
                  expenses (including
                            (including reasonable
                                        reasonable attorneys'
                                                    attorneys' fees,
                                                               fees, an
                                                                     an allocation
                                                                        allocation for
                                                                                    for in-
                                                                                         in-
house counsel,
house  counsel, and
                 and other
                      other legal
                            legal costs)
                                  costs) arising
                                         arising out
                                                 out of
                                                     of your
                                                        your acts
                                                             acts or
                                                                  or omissions,
                                                                     omissions, including
                                                                                including
claims resulting
claims resulting from
                  from your
                       your use
                            use of
                                 of the
                                    the Services,
                                        Services, your
                                                  your submission,
                                                        submission, posting
                                                                     posting or
                                                                             or
transmission of
transmission  of information
                 information or
                              or Content,
                                 Content, or
                                          or any
                                             any breach
                                                  breach of
                                                          of your
                                                             your obligations
                                                                  obligations set
                                                                              set forth
                                                                                  forth in
                                                                                        in
the Terms
the       of Service
    Terms of Service or
                     or Privacy
                        Privacy Policy.
                                Policy. You
                                        You shall
                                               shall reimburse
                                                     reimburse each
                                                               each Indemnified
                                                                    Indemnified Party
                                                                                Party on
                                                                                      on
demand for
demand  for any
            any costs,
                costs, expenses
                       expenses and
                                 and liabilities
                                     liabilities incurred
                                                 incurred by
                                                          by such
                                                             such Indemnified Party to
                                                                  Indemnified Party to
which this
which this indemnity
           indemnity relates.
                     relates.

13. MANDATORY
13. MANDATORY ARBITRATION,
              ARBITRATION, DISPUTE
                           DISPUTE
RESOLUTION AND
RESOLUTION AND CLASS
               CLASS ACTION
                     ACTION WAIVER
                             WAIVER
PLEASE READ
PLEASE READ THIS
            THIS SECTION
                 SECTION CAREFULLY
                         CAREFULLY -– IT
                                      IT MAY
                                         MAY SIGNIFICANTLY
                                             SIGNIFICANTLY AFFECT
                                                           AFFECT
YOUR LEGAL
YOUR LEGAL RIGHTS,
           RIGHTS, INCLUDING
                   INCLUDING YOUR
                             YOUR RIGHT
                                  RIGHT TO
                                        TO FILE
                                           FILE A
                                                A LAWSUIT
                                                  LAWSUIT IN
                                                          IN
COURT. YOU
COURT. YOU AND
           AND THE
               THE PEOPLECONNECT
                   PEOPLECONNECT ENTITIES
                                 ENTITIES EACH
                                          EACH AGREE
                                               AGREE THAT
                                                     THAT ANY
                                                          ANY
AND ALL
AND ALL DISPUTES
        DISPUTES THAT
                 THAT HAVE
                      HAVE ARISEN
                           ARISEN OR
                                  OR MAY
                                     MAY ARISE
                                         ARISE BETWEEN
                                               BETWEEN YOU
                                                       YOU AND
                                                           AND
THE PEOPLECONNECT
THE PEOPLECONNECT ENTITIES
                  ENTITIES SHALL
                           SHALL BE
                                 BE RESOLVED
                                    RESOLVED EXCLUSIVELY
                                             EXCLUSIVELY
THROUGH FINAL
THROUGH FINAL AND
              AND BINDING
                  BINDING ARBITRATION,
                          ARBITRATION, RATHER
                                       RATHER THAN
                                              THAN IN
                                                   IN COURT,
                                                      COURT,
EXCEPT THAT
EXCEPT THAT YOU
            YOU MAY
                MAY ASSERT
                    ASSERT CLAIMS
                           CLAIMS IN
                                  IN SMALL
                                     SMALL CLAIMS
                                           CLAIMS COURT,
                                                  COURT, IF
                                                         IF YOUR
                                                            YOUR
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 20 of 24
CLAIMS QUALIFY.
CLAIMS QUALIFY.

You and
You  and PeopleConnect
          PeopleConnect and/or
                             and/or its
                                      its parent
                                          parent companies,
                                                  companies, subsidiaries,
                                                                 subsidiaries, affiliates,
                                                                                affiliates, and/or
                                                                                            and/or
any and
any  and all
          all of
              of their
                 their respective
                       respective directors,
                                   directors, officers,
                                                officers, employees
                                                           employees and
                                                                       and contractors
                                                                             contractors (each
                                                                                           (each a a
“PeopleConnect Entity"
"PeopleConnect      Entity” and,
                            and, together,
                                  together, the
                                              the "PeopleConnect
                                                   “PeopleConnect Entities")
                                                                      Entities”) agree
                                                                                  agree toto arbitrate
                                                                                              arbitrate
any and
any  and all
          all disputes   and claims
              disputes and   claims between
                                     between themthem ("Dispute(s)"),
                                                         ("Dispute(s)"), except
                                                                         except as
                                                                                 as otherwise
                                                                                      otherwise
specifically provided
specifically             below. Arbitration
              provided below.   Arbitration isis more
                                                 more informal
                                                         informal than
                                                                  than aa lawsuit
                                                                          lawsuit in
                                                                                   in court.
                                                                                       court.
Arbitration uses
Arbitration  uses aa neutral
                      neutral arbitrator
                              arbitrator instead
                                          instead ofof a
                                                       a judge
                                                          judge or
                                                                or jury,
                                                                   jury, allows
                                                                         allows for
                                                                                 for more
                                                                                      more limited
                                                                                            limited
discovery than
discovery   than in
                  in court, and is
                     court, and  is subject
                                    subject to
                                             to very
                                                 very limited
                                                       limited review
                                                               review by
                                                                       by courts.
                                                                           courts. Arbitrators
                                                                                    Arbitrators can
                                                                                                 can
award the
award  the same
             same damages
                    damages andand relief
                                    relief that
                                           that aa court
                                                   court can   award.
                                                           can award.

This agreement
This   agreement to to arbitrate
                       arbitrate is
                                  is intended
                                     intended toto be
                                                   be broadly
                                                       broadly interpreted.
                                                                 interpreted. ItIt includes,
                                                                                   includes, but
                                                                                              but is
                                                                                                  is not
                                                                                                     not
limited to:
limited  to: (1)
             (1) Disputes
                 Disputes related
                            related inin any
                                         any way
                                              way to
                                                   to the
                                                      the Services,
                                                            Services, billing,
                                                                       billing, privacy,
                                                                                privacy, advertising
                                                                                           advertising
or our
or our communications
        communications with with you;
                                  you; (2)
                                         (2) Disputes
                                             Disputes arising
                                                        arising out
                                                                 out of
                                                                     of or
                                                                        or relating
                                                                            relating toto any
                                                                                          any aspect
                                                                                              aspect of
                                                                                                      of
the relationship
the  relationship between
                   between us, us, whether
                                   whether based
                                              based inin contract,
                                                         contract, tort,
                                                                    tort, statute,
                                                                          statute, fraud,
                                                                                     fraud,
misrepresentation or
misrepresentation     or any
                         any other
                               other legal
                                       legal theory;
                                             theory; (3)
                                                      (3) Disputes
                                                           Disputes that
                                                                      that arose
                                                                            arose before
                                                                                    before your
                                                                                            your
agreement to
agreement     to these
                 these Terms
                        Terms of of Services
                                    Services oror any
                                                  any prior
                                                        prior agreement;
                                                              agreement; (4) (4) Disputes
                                                                                  Disputes that
                                                                                             that are
                                                                                                  are
currently the
currently   the subject
                subject of
                         of purported
                             purported class
                                          class action
                                                action litigation
                                                        litigation in
                                                                   in which   you are
                                                                       which you     are not
                                                                                         not a
                                                                                             a member
                                                                                               member
of a
of a certified
      certified class;
                class; and
                       and (5)
                             (5) Disputes
                                 Disputes that
                                             that may
                                                  may arise
                                                        arise after
                                                               after the
                                                                     the termination
                                                                          termination of of your
                                                                                            your use
                                                                                                 use of
                                                                                                      of
the Services.
the  Services.

A. CONTACT
A.  CONTACT US     US FIRST.
                       FIRST. If  If you
                                     you intend
                                          intend to to pursue
                                                        pursue oror participate
                                                                     participate in in any
                                                                                       any Dispute
                                                                                             Dispute inin
arbitration or
arbitration   or small
                 small claims
                        claims court
                                  court (solely
                                         (solely to to the
                                                        the extent
                                                             extent specifically
                                                                     specifically provided
                                                                                     provided below),     you
                                                                                                  below), you
must first
must   first notify
             notify us
                    us of
                       of the
                           the dispute
                                 dispute in in writing
                                                writing at
                                                         at least
                                                            least thirty
                                                                   thirty (30)
                                                                          (30) days
                                                                                 days inin advance
                                                                                           advance of  of
initiating arbitration
initiating  arbitration or
                        or the
                             the small
                                  small claims
                                         claims court
                                                    court action
                                                            action (if
                                                                    (if applicable)
                                                                        applicable) andand attempt
                                                                                             attempt toto
informally negotiate
informally   negotiate a a resolution
                             resolution to to the
                                               the Dispute
                                                    Dispute in in good
                                                                  good faith.
                                                                         faith. Notice
                                                                                 Notice toto us
                                                                                              us should
                                                                                                  should be
                                                                                                          be
sent via
sent   via certified mail to:
           certified mail   to: PeopleConnect,
                                 PeopleConnect, Inc.,   Inc., 1501
                                                              1501 4th
                                                                     4th Avenue,
                                                                          Avenue, Suite
                                                                                      Suite 400,
                                                                                              400, Seattle,
                                                                                                    Seattle,
WA 98101,
WA    98101, Attention:
               Attention: Legal
                            Legal Department.
                                     Department. The   The notice
                                                             notice ofof Dispute
                                                                         Dispute must:
                                                                                     must: (a)
                                                                                            (a) include
                                                                                                 include your
                                                                                                          your
name, address,
name,    address, phone
                    phone number,
                               number, and
                                         and email
                                                 email address(es)
                                                         address(es) usedused toto register
                                                                                    register with
                                                                                               with or
                                                                                                     or use
                                                                                                        use the
                                                                                                            the
Services; (b)
Services;    (b) describe
                 describe the the nature
                                  nature and and basis
                                                   basis ofof the
                                                              the Dispute;
                                                                   Dispute; (c)
                                                                              (c) enclose
                                                                                   enclose and/or
                                                                                              and/or identify
                                                                                                       identify
all relevant
all relevant documents
               documents and/orand/or information;
                                       information; and  and (d)
                                                               (d) set
                                                                   set forth
                                                                        forth the
                                                                              the specific
                                                                                    specific relief
                                                                                               relief sought.
                                                                                                      sought. If
                                                                                                               If
the applicable
the  applicable PeopleConnect
                   PeopleConnect Entity Entity andand you
                                                        you do
                                                             do not
                                                                 not reach
                                                                      reach anan agreement
                                                                                   agreement to   to resolve
                                                                                                     resolve
the Dispute
the  Dispute within    thirty (30)
               within thirty    (30) days     after the
                                      days after     the notice
                                                          notice is
                                                                  is received,
                                                                     received, youyou may
                                                                                        may commence
                                                                                               commence withwith
a formal
a formal arbitration
           arbitration proceeding
                        proceeding or   or small
                                             small claims
                                                      claims court
                                                               court action
                                                                      action (if
                                                                              (if applicable).
                                                                                  applicable).

B. MANDATORY
B.           AND BINDING
   MANDATORY AND BINDING ARBITRATION
                         ARBITRATION PROCEDURES
                                     PROCEDURES

YOU UNDERSTAND
YOU UNDERSTAND THAT
                 THAT BY
                      BY THIS
                          THIS PROVISION,
                               PROVISION, YOU
                                          YOU AND
                                              AND THE
                                                  THE
PEOPLECONNECT ENTITIES
PEOPLECONNECT   ENTITIES ARE
                         ARE FOREGOING
                              FOREGOING THE
                                         THE RIGHT
                                             RIGHT TO
                                                   TO SUE
                                                      SUE IN
                                                          IN COURT
                                                             COURT
AND HAVE
AND HAVE A
         A JURY
           JURY TRIAL.
                TRIAL. THE
                       THE FEDERAL
                           FEDERAL ARBITRATION
                                    ARBITRATION ACT
                                                 ACT GOVERNS   THE
                                                     GOVERNS THE
INTERPRETATION AND
INTERPRETATION AND ENFORCEMENT
                    ENFORCEMENT OFOF THIS
                                      THIS AGREEMENT
                                           AGREEMENT TO
                                                      TO ARBITRATE.
                                                         ARBITRATE.

        Rules. The
   i.i. Rules. The arbitration
                    arbitration will
                                  will be
                                       be governed
                                          governed by  by the
                                                           the Consumer
                                                                 Consumer Arbitration
                                                                           Arbitration Rules
                                                                                       Rules ofof the
                                                                                                  the
        American Arbitration
        American  Arbitration Association
                               Association ("AAA"),
                                              (“AAA”), ifif applicable,
                                                            applicable, as
                                                                        as modified
                                                                           modified by
                                                                                     by this
                                                                                         this section.
                                                                                              section.
        The  AAA’s rules
        The AAA's  rules and
                          and aa form
                                  form for
                                        for initiating
                                            initiating the
                                                       the proceeding
                                                             proceeding are
                                                                         are available
                                                                             available at
                                                                                        at
        www.adr.org
        www.adr.org oror by  calling the
                         by calling   the AAA
                                          AAA at at 800.778.7879.
                                                    800.778.7879. The     arbitration will
                                                                      The arbitration will be
                                                                                           be
        presided over
        presided over by
                       by aa single
                             single arbitrator
                                      arbitrator selected
                                                  selected in in accordance
                                                                 accordance with
                                                                            with the
                                                                                  the AAA
                                                                                      AAA rules.
                                                                                            rules.
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 21 of 24
  ii. Location. Unless
  ii. Location.     Unless otherwise
                              otherwise required
                                            required by       the AAA
                                                          by the   AAA rules,
                                                                         rules, the
                                                                                  the arbitration
                                                                                        arbitration shall
                                                                                                       shall be
                                                                                                              be
      held in
      held  in Seattle,
               Seattle, Washington.
                          Washington. You    You andand PeopleConnect
                                                          PeopleConnect may     may elect
                                                                                        elect to
                                                                                               to have
                                                                                                  have thethe
      arbitration conducted
      arbitration   conducted based         solely on
                                  based solely        on written
                                                          written submissions,
                                                                     submissions, subject
                                                                                        subject to to the
                                                                                                      the
      arbitrator’s discretion
      arbitrator's   discretion toto require
                                     require an   an in-person
                                                      in-person hearing.
                                                                    hearing. In In cases
                                                                                    cases where
                                                                                             where an  an in-
                                                                                                           in-
      person hearing
      person   hearing is is held,
                              held, you
                                    you or or the
                                               the applicable
                                                     applicable PeopleConnect
                                                                    PeopleConnect Entity   Entity may
                                                                                                    may attend
                                                                                                          attend by by
      telephone, unless
      telephone,    unless thethe arbitrator
                                   arbitrator requires
                                                  requires otherwise.
                                                              otherwise.
 iii. Cost Sharing.
 iii. Cost   Sharing. Payment
                          Payment of  of all
                                         all filing,
                                               filing, administration
                                                        administration and  and arbitrator
                                                                                  arbitrator fees
                                                                                                fees will
                                                                                                       will be
                                                                                                            be
      governed
      governed by  by the
                       the AAA's
                            AAA’s rules,
                                    rules, unless
                                             unless otherwise
                                                        otherwise stated
                                                                       stated inin this
                                                                                   this agreement.
                                                                                          agreement. The  The
      applicable PeopleConnect
      applicable    PeopleConnect Entity Entity willwill pay
                                                         pay asas much
                                                                   much of of the
                                                                              the filing,
                                                                                    filing, administration
                                                                                             administration and  and
      arbitrator fees
      arbitrator  fees asas the
                             the arbitrator
                                  arbitrator deems
                                                 deems necessary
                                                           necessary to   to prevent
                                                                             prevent the the arbitration
                                                                                               arbitration from
                                                                                                             from
      being cost-prohibitive,
      being   cost-prohibitive, unless
                                   unless the the arbitrator
                                                    arbitrator determines
                                                                  determines that that a a Dispute
                                                                                           Dispute was was filed
                                                                                                             filed for
                                                                                                                    for
      purposes of
      purposes    of harassment
                      harassment or   or is
                                          is patently
                                              patently frivolous.
                                                           frivolous. Reasonable
                                                                        Reasonable documented
                                                                                          documented
      attorneys' fees
      attorneys'   fees ofof both
                             both parties
                                   parties will      be borne
                                               will be   borne by     the party
                                                                  by the   party that
                                                                                   that ultimately
                                                                                          ultimately loses.
                                                                                                        loses.
 iv.  Arbitrator’s Decision.
 iv. Arbitrator's      Decision. The The arbitrator
                                            arbitrator will
                                                          will decide
                                                                decide the
                                                                         the substance
                                                                               substance of    of the
                                                                                                  the Dispute
                                                                                                        Dispute in in
      accordance with
      accordance            the laws
                      with the   laws of
                                       of the
                                            the state
                                                   state of
                                                          of Washington,
                                                              Washington, regardless
                                                                               regardless of    of choice
                                                                                                    choice ofof law
                                                                                                                 law
      principles, and
      principles,   and will   honor all
                          will honor   all claims
                                           claims of  of privilege
                                                          privilege recognized
                                                                      recognized by    by law.
                                                                                           law. The
                                                                                                  The arbitrator
                                                                                                        arbitrator
      will have the
      will have  the power
                       power to to award
                                   award a   a party
                                                 party any
                                                         any relief
                                                               relief or
                                                                      or remedy
                                                                         remedy that that the
                                                                                            the party
                                                                                                 party could
                                                                                                         could
      have received
      have   received in in court
                            court in
                                   in accordance
                                      accordance with           the law(s)
                                                          with the   law(s) that
                                                                              that apply
                                                                                     apply to to the
                                                                                                 the Dispute.
                                                                                                      Dispute.
      The   arbitrator’s award
      The arbitrator's     award shall
                                   shall be      final and
                                           be final    and binding      and judgment
                                                              binding and     judgment on    on the
                                                                                                 the award
                                                                                                       award
      rendered by
      rendered        the arbitrator
                  by the   arbitrator may
                                        may be       entered in
                                                be entered      in any
                                                                    any court
                                                                         court ofof competent
                                                                                     competent jurisdiction.
                                                                                                     jurisdiction.

C. CLASS
C.       ACTION WAIVER.
   CLASS ACTION WAIVER.

ANY PROCEEDINGS
ANY  PROCEEDINGS WILL WILL BE
                           BE CONDUCTED   ONLY ON
                              CONDUCTED ONLY    ON AN
                                                   AN INDIVIDUAL
                                                      INDIVIDUAL BASIS
                                                                  BASIS
AND NOT
AND  NOT IN
          IN A
             A CLASS
               CLASS OROR REPRESENTATIVE
                          REPRESENTATIVE ACTION.
                                           ACTION. NEITHER
                                                   NEITHER PARTY
                                                            PARTY SHALL
                                                                    SHALL
BE A
BE A MEMBER
     MEMBER IN  IN A
                   A CLASS,
                     CLASS, CONSOLIDATED,
                            CONSOLIDATED, OROR REPRESENTATIVE
                                               REPRESENTATIVE ACTION
                                                                 ACTION
OR PROCEEDING,
OR PROCEEDING, AND  AND THE
                        THE ARBITRATOR
                            ARBITRATOR MAY
                                         MAY AWARD
                                              AWARD RELIEF
                                                     RELIEF ONLY
                                                             ONLY IN
                                                                   IN
FAVOR OF
FAVOR   OF THE
            THE INDIVIDUAL
                 INDIVIDUAL PARTY
                            PARTY SEEKING
                                   SEEKING RELIEF
                                            RELIEF AND
                                                   AND ONLY
                                                        ONLY TO
                                                              TO THE
                                                                 THE
EXTENT NECESSARY
EXTENT   NECESSARY TO  TO PROVIDE
                          PROVIDE RELIEF
                                   RELIEF WARRANTED
                                          WARRANTED BY BY THAT
                                                          THAT PARTY'S
                                                               PARTY'S
INDIVIDUAL DISPUTE
INDIVIDUAL   DISPUTE OROR CLAIM.
                          CLAIM. UNLESS
                                 UNLESS THE
                                        THE PARTIES
                                             PARTIES AGREE
                                                     AGREE OTHERWISE,
                                                             OTHERWISE,
THE ARBITRATOR
THE ARBITRATOR MAY  MAY NOT
                         NOT CONSOLIDATE
                             CONSOLIDATE MORE
                                           MORE THAN
                                                 THAN ONE
                                                       ONE PERSON'S
                                                           PERSON'S
DISPUTES, AND
DISPUTES,   AND MAY
                  MAY NOT  OTHERWISE PRESIDE
                      NOT OTHERWISE   PRESIDE OVER
                                               OVER ANY
                                                    ANY FORM
                                                          FORM OF
                                                                OF AA
REPRESENTATIVE OR
REPRESENTATIVE      OR CLASS
                        CLASS PROCEEDING.
                               PROCEEDING. THE
                                            THE PEOPLECONNECT
                                                PEOPLECONNECT ENTITIES
                                                                 ENTITIES
DO NOT
DO NOT CONSENT
        CONSENT TO  TO CLASS
                       CLASS ARBITRATION.
                              ARBITRATION. THE
                                            THE PARTIES
                                                PARTIES HEREBY
                                                         HEREBY WAIVE
                                                                 WAIVE
ANY RIGHT
ANY  RIGHT TOTO A
                A JURY
                   JURY TRIAL.
                        TRIAL.

D. ARBITRATION
D.  ARBITRATION OPT-OUT.
                      OPT-OUT. You You have
                                         have the
                                               the right
                                                    right to
                                                          to opt-out
                                                              opt-out and
                                                                       and not
                                                                             not be
                                                                                  be bound
                                                                                      bound byby this
                                                                                                 this
arbitration provision
arbitration provision byby sending
                           sending written
                                     written notice
                                             notice ofof your
                                                         your decision
                                                                decision to
                                                                          to opt-out
                                                                              opt-out to:
                                                                                        to:
PeopleConnect Arbitration
PeopleConnect     Arbitration Opt-Out,    1501 Fourth
                               Opt-Out, 1501     Fourth Avenue,
                                                          Avenue, Suite
                                                                     Suite 400,
                                                                            400, Seattle,
                                                                                   Seattle, WA
                                                                                             WA
98101. This
98101.   This notice
              notice must
                      must be
                            be sent
                                sent within
                                     within thirty
                                             thirty (30)
                                                    (30) days
                                                          days ofof your
                                                                    your first
                                                                          first use
                                                                                use ofof the
                                                                                         the Services
                                                                                             Services
or, if
or, if you
       you are
           are already
               already a a user
                           user of
                                of the
                                   the Services    upon initial
                                       Services upon      initial release
                                                                  release ofof this
                                                                               this arbitration
                                                                                     arbitration
provision, within
provision,  within thirty
                   thirty (30)
                          (30) days
                               days of
                                     of our
                                        our email
                                            email notice
                                                    notice to
                                                            to you
                                                                you of
                                                                     of that
                                                                        that initial
                                                                              initial release.
                                                                                      release.

The opt-out
The  opt-out notice
              notice must
                     must state
                           state that
                                 that you
                                      you do  not agree
                                          do not  agree toto this
                                                             this agreement
                                                                  agreement to to arbitrate
                                                                                   arbitrate and
                                                                                             and
must include
must  include your
               your name,
                    name, address,
                            address, phone
                                      phone number
                                             number and
                                                      and email
                                                            email address(es)
                                                                   address(es) usedused to
                                                                                         to
register with
register      or use
         with or use the
                      the Services.
                          Services. You
                                     You must
                                          must sign
                                               sign the
                                                     the opt-out
                                                          opt-out notice
                                                                   notice for
                                                                          for it
                                                                              it be
                                                                                  be effective.
                                                                                     effective.
Any opt-out
Any  opt-out not
             not received
                  received within
                            within the
                                   the applicable
                                       applicable thirty
                                                  thirty (30)
                                                         (30) day   period set
                                                               day period  set forth
                                                                                 forth above
                                                                                       above will
                                                                                              will
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 22 of 24
not be
not be valid.
       valid.

If you
If you opt-out
       opt-out of
               of the
                  the agreement
                      agreement toto arbitrate,
                                     arbitrate, you
                                                you and
                                                      and the
                                                          the PeopleConnect
                                                              PeopleConnect Entities
                                                                               Entities agree
                                                                                        agree
that any
that any Disputes
         Disputes will   be resolved
                    will be resolved by
                                      by a
                                         a state
                                           state or
                                                  or federal
                                                     federal court
                                                             court located
                                                                   located in
                                                                           in King
                                                                              King County,
                                                                                   County,
Washington, and
Washington,    and you
                    you consent
                         consent to
                                 to the
                                    the jurisdiction
                                        jurisdiction and
                                                      and venue
                                                           venue of
                                                                 of such
                                                                     such court.
                                                                          court.

E. SMALL
E. SMALL CLAIMS.
             CLAIMS. YouYou may
                             may choose
                                  choose to to pursue
                                               pursue your
                                                       your Dispute
                                                            Dispute in
                                                                     in small
                                                                        small claims
                                                                              claims court
                                                                                     court
(rather than
(rather than arbitration)
              arbitration) where
                            where jurisdiction
                                  jurisdiction and
                                                and venue
                                                     venue over
                                                           over the
                                                                 the applicable
                                                                     applicable
PeopleConnect Entity
PeopleConnect     Entity and
                          and you
                              you are
                                   are proper,
                                       proper, and
                                                 and where
                                                      where your
                                                             your claim
                                                                  claim does
                                                                        does not
                                                                              not include
                                                                                  include a
                                                                                          a
request for
request  for any
             any type
                 type ofof equitable
                           equitable relief,
                                     relief, and
                                             and so
                                                  so long
                                                     long as
                                                          as the
                                                             the matter
                                                                 matter advances
                                                                         advances onon an
                                                                                       an
individual (non-class)
individual (non-class) basis.
                         basis.

F. INJUNCTIVE
F. INJUNCTIVE RELIEF.
                  RELIEF. Notwithstanding
                             Notwithstanding anything
                                                 anything toto the
                                                               the contrary
                                                                   contrary in
                                                                            in the
                                                                               the foregoing,
                                                                                   foregoing,
either party
either party may
             may bring
                  bring suit
                        suit in
                              in court
                                 court seeking
                                        seeking a a temporary
                                                    temporary oror preliminary
                                                                   preliminary injunctive
                                                                               injunctive relief,
                                                                                          relief,
which shall
which  shall then
             then be
                  be subject
                      subject toto review
                                   review by
                                           by the
                                               the arbitrator
                                                   arbitrator should
                                                              should such
                                                                      such party
                                                                           party further
                                                                                  further seek
                                                                                          seek
permanent injunctive
permanent   injunctive relief
                       relief in
                               in arbitration.
                                  arbitration.

G. TIME
G.  TIME LIMIT
         LIMIT TOTO PURSUE
                     PURSUE DISPUTE.
                                DISPUTE. YouYou agree
                                                 agree that
                                                        that regardless
                                                             regardless of
                                                                         of any
                                                                            any statue
                                                                                statue or
                                                                                        or law
                                                                                           law
to the
to the contrary,
       contrary, any
                 any claim
                      claim or
                            or cause
                               cause of
                                      of action
                                         action arising
                                                arising out
                                                        out of
                                                            of or
                                                               or related
                                                                  related to
                                                                          to use
                                                                             use of
                                                                                 of the
                                                                                    the
Services or
Services  or the
             the Terms
                 Terms ofof Service or Privacy
                            Service or Privacy Policy
                                                Policy must
                                                       must be
                                                             be filed
                                                                filed within
                                                                      within one
                                                                             one (1)
                                                                                 (1) year
                                                                                     year
after such
after such claim
           claim or
                  or cause
                     cause of
                            of action
                               action arose
                                      arose or
                                             or be
                                                be forever
                                                   forever barred.
                                                           barred.

H. CHANGES
H. CHANGES TO   TO ARBITRATION
                     ARBITRATION CLAUSE.
                                      CLAUSE. We   We may
                                                       may make
                                                             make changes
                                                                    changes to to this
                                                                                  this arbitration
                                                                                       arbitration
provision during
provision  during the
                  the term
                       term of
                            of our
                               our Services
                                   Services toto you.
                                                 you. You
                                                      You may
                                                           may reject
                                                                 reject any
                                                                        any material
                                                                              material changes
                                                                                        changes
by sending
by sending usus written
                written objection
                         objection within
                                   within thirty
                                          thirty (30)
                                                 (30) days
                                                      days of
                                                            of the
                                                               the change
                                                                   change to to PeopleConnect,
                                                                                PeopleConnect,
Inc., 1501
Inc., 1501 Fourth
            Fourth Avenue,
                   Avenue, Suite
                             Suite 400,
                                    400, Seattle,
                                         Seattle, WA
                                                   WA 98101,
                                                       98101, Attention:
                                                                Attention: Legal
                                                                            Legal Department.
                                                                                    Department.
By rejecting
By  rejecting any
              any future
                  future material
                          material change,
                                   change, you
                                             you are
                                                  are agreeing
                                                      agreeing toto arbitrate
                                                                    arbitrate in
                                                                               in accordance
                                                                                  accordance
with the
with  the unmodified
          unmodified language
                      language ofof the
                                    the previous
                                        previous version.
                                                   version.

14. MISCELLANEOUS
14. MISCELLANEOUS TERMS
                  TERMS
Our relationship
Our   relationship is  is not
                          not one
                               one of of agency
                                          agency or or partnership
                                                       partnership and   and neither
                                                                                neither you
                                                                                          you nor
                                                                                                nor we     shall be
                                                                                                       we shall   be
deemed to
deemed     to be
               be a a partner,
                       partner, employee,
                                  employee, fiduciary,
                                                 fiduciary, agent
                                                              agent or  or representative
                                                                             representative of    of the
                                                                                                      the other
                                                                                                           other by
                                                                                                                  by
your use
your   use of
            of the
                the Services.
                      Services. YouYou maymay not
                                                not assign
                                                      assign oror transfer
                                                                   transfer youryour rights
                                                                                       rights toto any
                                                                                                    any third
                                                                                                          third party.
                                                                                                                party.
The terms
The   terms and
              and conditions
                     conditions in  in these
                                        these Terms
                                                Terms of  of Service
                                                             Service are are severable.
                                                                               severable. In   In the
                                                                                                   the event
                                                                                                        event that
                                                                                                                that
any provision
any  provision is  is determined
                       determined to   to be
                                           be unenforceable
                                              unenforceable or     or invalid,
                                                                       invalid, such
                                                                                   such provision
                                                                                          provision shallshall still
                                                                                                               still be
                                                                                                                     be
enforced to
enforced    to the
                the fullest
                      fullest extent
                              extent permitted
                                         permitted by by applicable
                                                          applicable law, law, and
                                                                                 and such
                                                                                       such determination
                                                                                               determination shallshall
not affect
not  affect the
             the validity
                   validity and
                             and enforceability
                                   enforceability of   of any
                                                           any other
                                                                other provisions.
                                                                         provisions. If  If we
                                                                                            we fail
                                                                                                 fail to
                                                                                                       to enforce
                                                                                                          enforce anyany
provision of
provision   of these
                 these Terms
                          Terms of of Service
                                       Service it it shall
                                                     shall not
                                                            not constitute
                                                                constitute a     a waiver
                                                                                   waiver of  of such
                                                                                                 such provision.
                                                                                                         provision.
We may
We   may assign
           assign our our rights
                           rights and
                                    and obligations
                                           obligations under
                                                          under these
                                                                  these TermsTerms of  of Service.
                                                                                          Service. TheseThese Terms
                                                                                                                Terms
of Service
of Service will
              will inure
                    inure to
                           to the
                               the benefit
                                     benefit ofof our
                                                   our successors,
                                                       successors, assignsassigns and and licensees.
                                                                                            licensees. The  The
failure of
failure  of either
            either party
                      party to
                             to insist
                                insist upon
                                          upon or
                                                or enforce
                                                     enforce the
                                                               the strict
                                                                     strict performance
                                                                              performance of     of the
                                                                                                     the other
                                                                                                          other party
                                                                                                                 party
with respect
with  respect to  to any
                     any provision
                           provision of  of these
                                            these Terms
                                                     Terms of of Service,
                                                                 Service, or   or to
                                                                                   to exercise
                                                                                      exercise any  any right
                                                                                                         right
thereunder, will
thereunder,      will not
                      not be
                           be construed
                               construed as   as a a waiver
                                                     waiver or or relinquishment
                                                                  relinquishment to      to any
                                                                                             any extent
                                                                                                    extent of
                                                                                                            of such
                                                                                                               such
party's right
party's  right toto assert
                     assert or
                             or rely
                                 rely upon
                                        upon any
                                               any such
                                                     such provision
                                                             provision or   or right
                                                                               right in
                                                                                      in that
                                                                                         that oror any
                                                                                                    any other
                                                                                                          other
instance; rather,
instance;   rather, the the same
                            same willwill be
                                           be and
                                              and will
                                                     will remain
                                                          remain in in full
                                                                        full force
                                                                              force and
                                                                                     and effect.
                                                                                            effect. The     Terms of
                                                                                                      The Terms      of
Service, the
Service,   the Privacy
                  Privacy Policy,
                            Policy, andand any
                                             any additional
                                                   additional terms
                                                                terms incorporated
                                                                           incorporated by    by reference
                                                                                                  reference herein
                                                                                                               herein
will be
will be governed
         governed by    by the
                           the laws
                                laws of  of the
                                            the state
                                                state ofof Washington
                                                            Washington and     and constitute
                                                                                     constitute the the entire
                                                                                                         entire
  Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 23 of 24
understanding between
understanding between usus regarding
                           regarding your
                                     your access
                                           access to,
                                                  to, license
                                                      license and
                                                              and use
                                                                  use of
                                                                      of the
                                                                         the Services
                                                                             Services
and supersede
and supersede any
               any prior
                   prior agreements,
                         agreements, statements
                                      statements or
                                                 or representations
                                                     representations with respect to
                                                                     with respect to
the same.
the same.




PRODUCTS
PRODUCTS

Intelius
Intelius

Classmates
Classmates




ABOUT
ABOUT

Mission
Mission

Core Values
Core Values

Leadership Team
Leadership Team




CAREERS
CAREERS

Jobs at
Jobs at
PeopleConnect
PeopleConnect




COMMUNICATE
COMMUNICATE
WITH US
WITH US

Contact Us
Contact Us




© 2017 PeopleConnect,
© 2017 PeopleConnect, Inc.
                      Inc. All
                           All Rights
                               Rights Reserved.
                                      Reserved. I| Privacy
                                                   Privacy Policy
                                                           Policy- UPDATED I| Terms
                                                                              Terms
                               of Service- UPDATED
Case 3:20-cv-09203-EMC Document 27 Filed 03/19/21 Page 24 of 24
